--------------------------------------------------------------------------------

 

Exhibit 10.2

 

 

                                                                                                                                                           

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

SEITEL, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO,

as Borrowers,

and

WELLS FARGO FOOTHILL, INC.,

as Lender

February 14, 2007

 

 

                                                                                                                                                           

 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement"), is
entered into as of the Closing Date (as defined in Section 1.1 hereof), by and
among WELLS FARGO FOOTHILL, INC., a California corporation ("Lender"), SEITEL,
INC., a Delaware corporation ("Parent"), and each of Parent's Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a "Borrower", and
individually and collectively, jointly and severally, as the "Borrowers").

The parties agree as follows:

1.         DEFINITIONS AND CONSTRUCTION.

1.1       Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

"Account" means an account (as that term is defined in the Code), and any and
all Supporting Obligations in respect thereof.

"Account Debtor" means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible.

"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Domestic Subsidiaries.

"Acquisition" means the merger of Seitel Acquisition Corp. with and into Parent
with Parent continuing as the surviving corporation that is wholly owned
Subsidiary of Seitel Holdings.

"Additional Documents" has the meaning set forth in Section 4.4(c).

"Administrative Borrower" has the meaning set forth in Section 16.11.

"Advances" has the meaning set forth in Section 2.1(a).

"Affiliate" means, as applied to any Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  For purposes of this definition,
"control" means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and Section
7.13 hereof:  (a) any Person which owns directly or indirectly 10% or more of
the Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership or joint venture in which a Person is a partner
or fifty percent (50%) or greater-in-interest joint venturer shall be deemed an
Affiliate of such Person.

"Agreement" has the meaning set forth in the preamble to this Agreement.

"Applicable Prepayment Premium" has the meaning given to such term in the Fee
Letter.

"Assignee" has the meaning set forth in Section 14.1(a).

"Authorized Person" means any officer or employee of Administrative Borrower.

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

"Bank Product" means any financial accommodation extended to Administrative
Borrower or its Domestic Subsidiaries by a Bank Product Provider (other than
pursuant to this Agreement) including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

"Bank Product Agreements" means those agreements entered into from time to time
by Administrative Borrower or its Domestic Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Domestic Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Domestic Subsidiaries are obligated to
reimburse to Lender as a result of Lender purchasing participations from, or
executing indemnities or reimbursement obligations to, a Bank Product Provider
with respect to the Bank Products provided by such Bank Product Provider to
Administrative Borrower or its Domestic Subsidiaries.

"Bank Product Provider" means Wells Fargo or any of its Affiliates.

"Bank Product Reserve" means, as of any date of determination, the amount of
reserves that Lender has established (based upon the Bank Product Providers'
reasonable determination of the net credit exposure in respect of then extant
Bank Products) in respect of Bank Products then provided or outstanding.

"Bankruptcy Code" means United States Bankruptcy Code, 11 U.S.C. §§ 101, et
seq., in effect as of the date hereof, together with all rules, regulations and
interpretations thereunder or related thereto, as amended, modified,
supplemented or recodified from time to time.

"Bankruptcy Court" means the United States Bankruptcy Court for the District of
Delaware.

"Base LIBOR Rate" means the greater of (i) a rate per annum equal to 4%, or (ii)
the rate per annum, determined by Lender in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate (rounded upwards, if necessary, to the next 1/100%), to be
the rate at which Dollar deposits (for delivery on the first day of the
requested Interest Period) are offered to major banks in the London interbank
market 2 Business Days prior to the commencement of the requested Interest
Period, for a term and in an amount comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of an extant LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
this Agreement, which determination shall be conclusive in the absence of
manifest error.

"Base Rate" means the greater of (i) a rate per annum equal to 6%, or (ii) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

"Base Rate Loan" means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

"Base Rate Margin" means 0.75%.

"Beneficial Ownership", and all expressions and terms correlative and analogous
thereto, have the meanings ascribed thereto in Rule 13d-3 under the Exchange
Act.

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Borrower or any Domestic Subsidiary or ERISA Affiliate of
any Borrower has been an "employer" (as defined in Section 3(5) of ERISA) within
the past six years.

"Board of Directors" means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

"Books" means all of Administrative Borrower's and its Domestic Subsidiaries'
now owned or hereafter acquired books and records, including all of their
ledgers, Records indicating, summarizing, or evidencing their assets (including
the Collateral) or liabilities, and all of Administrative Borrower's and its
Domestic Subsidiaries' Records relating to their business operations or
financial condition, and all computer programs, disk or tape files, printouts,
runs, or other computer prepared information.

"Borrower" and "Borrowers" have the respective meanings set forth in the
preamble to this Agreement.

"Borrower Collateral" means all of each Borrower's now owned or hereafter
acquired right, title, and interest in and to each of the following:

(a)        all of its Accounts,

(b)        all of its Books,

(c)        all of its Chattel Paper,

(d)        all of its commercial tort claims,

(e)        all of its Deposit Accounts,

(f)         all of its Equipment and fixtures,

(g)        all of its General Intangibles,

(h)        all of its Inventory,

(i)         all of its Investment Property (including all of its securities and
Securities Accounts),

(j)         all of its Negotiable Collateral,

(k)        money or other assets of such Borrower that now or hereafter come
into the possession, custody, or control of the Lender,

(l)         all of such Borrower's rights in respect of Supporting Obligations,
and

(m)       all of the Proceeds of any of the foregoing.

"Borrowing" means a borrowing hereunder consisting of Advances.

"Borrowing Base" has the meaning set forth in Section 2.1(b).

"Borrowing Base Certificate" means a certificate in the form of Exhibit B
attached hereto and otherwise satisfactory to Lender in its Permitted
Discretion.

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of Georgia, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

"Canadian Subsidiaries" means Seitel Solutions Canada Ltd., SEIC Partners
Limited Partnership, SEIC Holdings, Ltd., Olympic Seismic Ltd., and SEIC Trust
Administration, Ltd., each of which is an entity organized under the laws of
Alberta, Canada, and any other Subsidary of Parent that is organized under the
laws of a province of Canada.

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Domestic
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
(b) to the extent not covered by clause (a), the aggregate of all expenditures
by such Person and its Domestic Subsidiaries during such period to acquire by
purchase or otherwise the business or capitalized assets of, or the Stock of,
any other Person, and (c) to the extent not covered by clause (a) or clause (b)
preceding, the amount expended by Parent and its Domestic Subsidiaries to
acquire seismic data, whether for such Person's own account or pursuant to
contracts with other Persons for the acquisition of seismic data, or to
otherwise enhance such Person's seismic data library.

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investor Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1, from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof, and
(f) Investments in money market funds established by Federally insured
institutions or registered mutual funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

"Cash Management Account" has the meaning set forth in Section 2.7(a).

"Cash Management Agreements" means those certain cash management agreements, in
form and substance satisfactory to Lender in the exercise of its Permitted
Discretion, each of which is among Administrative Borrower or one of its
Domestic Subsidiaries, Lender, and one of the Cash Management Banks.

"Cash Management Bank" has the meaning set forth in Section 2.7(a).

"Cash Margin" means, for Borrowers on a consolidated basis (exclusive of amounts
attributable to non-U.S. operations), cash resales of seismic data after
termination of any applicable exclusivity period, plus all other cash revenue
other than cash revenue derived from seismic data acquisitions, plus gain on
sale of seismic data, less cash cost of sales, and less cash selling, general
and administrative expenses (but excluding expenses incurred in connection with
the Acquisition and Senior Note Offering), in each instance, before depreciation
and amortization expense and determined in accordance with GAAP.

"Change of Control" means that (a) ValueAct Capital ceases to directly own at
least 50.1% of the Stock of Seitel Holdings, (b) any Person, other than ValueAct
Capital, has the ability to elect the board of directors of Seitel Holdings, (c)
Seitel Holdings ceases to own 100% of the Stock of Parent, (d) a majority of the
members of the Board of Directors do not constitute Continuing Directors, or (e)
except as expressly permitted by Section 7.3 or 7.4(e) below, any Borrower
ceases to own, directly or indirectly, and control that percentage of the
outstanding Stock of each of its Domestic Subsidiaries, that such Borrower owns
as of the Closing Date, or (f) the occurrence of a "change of control" as
defined in the Senior Notes or Senior Indenture.

"Chattel Paper" means chattel paper (as that term is defined in the Code) and
includes tangible chattel paper and electronic chattel paper.

"Closing Date" means the first date on which both (a) the Loan Documents are
executed by the Borrowers, the Guarantors, and any other applicable third party
and (b) each of the conditions precedent set forth in Section 3.1 have been
satisfied or have been waived in writing by Lender.

"Closing Date Business Plan" means the set of financial statement projections of
Parent and its Subsidaries for fiscal years 2007, 2008, and 2009 attached hereto
as Exhibit A.

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

"Collateral" means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Administrative
Borrower or its Domestic Subsidiaries in or upon which a Lien is granted under
any of the Loan Documents.

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any significant amount of Administrative Borrower's or its Domestic
Subsidiaries' Books, Equipment or Inventory, in each case, in form and substance
satisfactory to Lender in the exercise of its Permitted Discretion.

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including receivables, insurance proceeds, proceeds of cash sales,
rental proceeds, proceeds of Collateral, and tax refunds).

"Commercial Tort Claim Assignment" has the meaning set forth in Section 4.4(b).

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer or the chief accounting
officer (in such capacity, and not individually) of Parent to Lender.

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date immediately
following the Acquisition, and (b) any individual who becomes a member of the
Board of Directors after the Closing Date if such individual was appointed or
nominated for election to the Board of Directors by a majority of the Continuing
Directors or whose nomination by ValueAct Capital was approved by a majority of
the Continuing Directors, but excluding any such individual originally proposed
for election in opposition to the Board of Directors in office at the Closing
Date in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

"Control" means the power to direct the management and policies of a Person,
directly or indirectly, whether through ownership or voting securities or other
beneficial interests, by contract or otherwise.

"Control Agreement" means a control agreement, in form and substance
satisfactory to Lender in the exercise of its Permitted Discretion, executed and
delivered by Administrative Borrower or one of its Domestic Subsidiaries,
Lender, and the applicable securities intermediary with respect to a Securities
Account or a bank with respect to a Deposit Account.

"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

"Deposit Account" means any deposit account (as that term is defined in the
Code), including any of Borrowers' lock box accounts, collection accounts,
deposit accounts, concentration accounts, and asset sale accounts containing
cash proceeds of the Collateral or Advances made to the Borrowers, all funds now
or hereafter held therein, and all present or future claims, demands, and choses
in action in respect thereof, provided, however, that the term shall not include
payroll accounts, medical disbursement accounts, or the Travelers' Collateral
Account.

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

"Designated Account Bank" has the meaning ascribed thereto on Schedule D‑1.

"Disbursement Letter" means an instructional letter executed and delivered by
Administrative Borrower to Lender regarding the extensions of credit to be made
on the Closing Date, the form and substance of which is satisfactory to Lender.

"Dollars" or "$" means United States dollars.

"Domestic Subsidiary" means those Subsidiaries of the Parent and the other
Borrowers that are organized under the laws of a jurisdiction within the
continental United States of America.  The Domestic Subsidiaries, as of the
Closing Date, are set forth on Exhibit D attached hereto.

"Eligible Accounts" means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods, lease or
licensing of data, or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Lender in Lender's Permitted Discretion to
address the results of any audit performed by Lender from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits and unapplied cash.  Eligible Accounts
shall not include the following:

(a)        Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date,

(b)        Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more in dollar amount of the aggregate Accounts owed by that Account Debtor and
its Affiliates are deemed ineligible under clause (a) above,

(c)        Accounts with respect to which the Account Debtor is an Affiliate of
any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(d)        Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other similar terms by reason of which the
payment by the Account Debtor may be conditional,

(e)        Accounts that are not payable in Dollars,

(f)         Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any State or Commonwealth
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (y) the Account is supported by an irrevocable letter of credit
satisfactory to Lender (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Lender and is directly drawable by Lender, or
(z) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to Lender,

(g)        Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower has complied,
to the satisfaction of Lender in the exercise of its Permitted Discretion, with
all applicable state assignment-of-claims statutes),

(h)        Accounts with respect to which the Account Debtor is a creditor of
any Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, but only to the extent of
the amount of such claim, right of setoff, or dispute,

(i)         Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 10% (such percentage as applied to a particular
Account Debtor being subject to reduction by Lender in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Lender based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j)         Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k)        Accounts with respect to which the Account Debtor is located in a
state or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent that the applicable Borrower may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty viewed by Lender to be
significant in amount, and such later qualification enables access to such
courts to enforce payment of such Account,

(l)         Accounts, the collection of which, Lender, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition,

(m)       Accounts that are not subject to a valid and perfected first priority
Lender's Lien,

(n)        Except for Accounts on which the Account Debtor is obligated to pay
regardless of the failure of any subsequent performance, Accounts with respect
to which (i) the goods giving rise to such Account have not been shipped and
billed to the Account Debtor, or (ii) the services giving rise to such Account
have not been performed and billed to the Account Debtor, or

(o)        Except for Accounts on which the Account Debtor is obligated to pay
regardless of the failure of any subsequent performance, Accounts that represent
the right to receive progress payments or other advance billings that are due
prior to the completion of performance by the applicable Borrower of the subject
contract for goods or services.

"Eligible Short-Term Accounts" means those Eligible Accounts that are not
Eligible Long-Term Accounts and that are less than 90 days from original invoice
date.

"Eligible Long-Term Accounts" means those Eligible Accounts that are contracts
with terms providing for periods of performance from 30 days to 18 months, where
the Account Debtor is required to make specific payments over the term of the
contract.

"Eligible Transferee" means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, (e) so long
as no Event of Default has occurred and is continuing, any other Person approved
by Administrative Borrower (which approval of Administrative Borrower shall not
be unreasonably withheld, delayed, or conditioned), and (f) during the
continuation of an Event of Default, any other Person approved by Lender.

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (a) from any assets, properties, or businesses
of any Borrower, any Domestic Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses to or onto
any property occupied by any Borrower or Domestic Subsidiary, or (c) from or
onto any facilities which received Hazardous Materials generated by any
Borrower, any Domestic Subsidiary of a Borrower, or any of their predecessors in
interest.

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Borrower or any
Domestic Subsidiary of a Borrower, relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act,
15 USC, § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC. § 3803 et seq.; the Oil Pollution Act of 1990, 33
USC. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act
of 1986, 42 USC. § 11001 et seq.; the Hazardous Material Transportation Act, 49
USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. §651 et
seq. (to the extent it regulates occupational exposure to Hazardous Materials);
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"Equipment" means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles and trailers), computer hardware, tools, parts, and
goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto. 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower or a
Domestic Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of a Borrower or a Domestic Subsidiary of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower or a Domestic Subsidiary of a
Borrower is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with a Borrower or a Domestic Subsidiary of a
Borrower and whose employees are aggregated with the employees of a Borrower or
a Domestic Subsidiary of a Borrower under IRC Section 414(o).

"Event of Default" has the meaning set forth in Section 8.

"Excess Availability" means, as of any date of determination, the amount equal
to Availability, plus Qualified Cash, minus the aggregate amount, if any, of all
trade payables of Borrowers and their Domestic Subsidiaries aged in excess of
their historical levels with respect thereto and all book overdrafts of
Borrowers and their Domestic Subsidiaries in excess of their historical
practices with respect thereto, in each case as determined by Lender in its
Permitted Discretion.

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

"Existing Notes" means Parent's existing 11.75% unsecured fixed term senior
notes.

"Fee Letter" means that certain fee letter agreement executed and delivered by
each Borrower in favor of Lender, in form and substance satisfactory to Lender
in the exercise of its Permitted Discretion.

"FEIN" means Federal Employer Identification Number.

"Field Examination Fee" shall have the meaning set forth in Section 2.11(d).

"Funding Date" means the date on which a Borrowing occurs.

"Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

"General Intangibles" means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software, seismic
data (to the extent not characterized as inventory), literature, reports,
catalogs, insurance premium rebates, tax refunds, and tax refund claims, and any
and all Supporting Obligations in respect thereof, and any other personal
property other than Accounts, Deposit Accounts, goods, Investment Property, and
Negotiable Collateral.

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, commission, or other similar
dispute-resolving panel or body acting under the authority of government.

"Guarantor" means each Domestic Subsidiary of Parent that is not a Borrower.

"Guarantor Security Agreement" means one or more security agreements or amended
and restated security agreements executed and delivered by each Guarantor in
favor of Lender, in each case, in form and substance satisfactory to Lender in
the exercise of its Permitted Discretion.

"Guaranty" means that certain amended and restated general continuing guaranty
executed and delivered by each Guarantor in favor of Lender and the Bank Product
Providers, in form and substance satisfactory to Lender in the exercise of its
Permitted Discretion.

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Hedge Agreement" means any and all agreements or documents now existing or
hereafter entered into by any Borrower that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower's exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

"Indebtedness" means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Domestic
Subsidiaries, irrespective of whether such obligation or liability is assumed,
(e) all obligations to pay the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

"Indemnified Liabilities" has the meaning set forth in Section 11.3.

"Indemnified Person" has the meaning set forth in Section 11.3.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

"Intercompany Subordination Agreement" means an amended and restated
subordination agreement executed and delivered by Borrowers and each of their
Domestic Subsidiaries and Lender, the form and substance of which is
satisfactory to Lender in the exercise of its Permitted Discretion.

"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent and its Domestic Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

"Inventory" means inventory (as that term is defined in the Code) (including
seismic data to the extent the same is characterized as a good).

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

"Investment Property" means investment property (as that term is defined in the
Code) other than any Stock of any Subsidiary that is organized under the laws of
a jurisdiction outside of the United States, and any and all Supporting
Obligations in respect thereof.

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

"L/C" has the meaning set forth in Section 2.12(a).

"L/C Disbursement" means a payment made by Lender pursuant to a Letter of
Credit.

"L/C Undertaking" has the meaning set forth in Section 2.12(a).

"Lender" has the meaning set forth in the preamble to this Agreement.

"Lender Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower or its Domestic
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Lender, (b) fees or charges paid or incurred by Lender in connection
with Lender's transactions with Borrowers or their Domestic Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in this Agreement, real estate
surveys, real estate title policies and endorsements, and environmental audits,
but excluding Lender's normal overhead expenses, (c) costs and expenses incurred
by Lender in the disbursement of funds to or for the account of Borrowers (by
wire transfer or otherwise), (d) charges paid or incurred by Lender resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by Lender to correct any default or enforce any provision of the Loan Documents,
or in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated, (f) audit
fees and expenses of Lender related to audit examinations of the Books to the
extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement, (g) reasonable costs and expenses of third party
claims or any other suit paid or incurred by Lender in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or Lender's relationship with any Borrower or any Domestic
Subsidiary of a Borrower, (h) Lender's reasonable costs and expenses (including
attorneys' fees) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents, but excluding
Lender's normal overhead expenses, and (i) Lender's reasonable costs and
expenses (including attorneys, accountants, consultants, and other advisors fees
and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors' fees and expenses incurred in
connection with a "workout," a "restructuring," or an Insolvency Proceeding
concerning any Borrower or any Domestic Subsidiary of a Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

"Lender-Related Person" means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

"Lender's Account" means the account identified on Schedule L-1.

"Lender's Liens" means the Liens granted by Borrowers or Guarantors to Lender
under this Agreement or the other Loan Documents.

"Letter of Credit" means an L/C or an L/C Undertaking, as the context requires.

"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

"LIBOR Deadline" has the meaning set forth in Section 2.13(b)(i).

"LIBOR Notice" means a written notice in the form of Exhibit L-1.

"LIBOR Option" has the meaning set forth in Section 2.13(a).

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.

"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

"LIBOR Rate Margin" means 2.50%.

"Lien" means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term "Lien" includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

"Loan Account" has the meaning set forth in Section 2.10.

"Loan Documents" means this Agreement, the Fee Letter, the Bank Product
Agreements, the Cash Management Agreements, the Control Agreements, the
Disbursement Letter, the Guarantor Security Agreement, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Officers'
Certificate, the Stock Pledge Agreements, the Trademark Security Agreement, any
note or notes executed by a Borrower in connection with this Agreement and
payable to Lender, and any other agreement entered into, now or in the future,
by any Borrower and Lender in connection with this Agreement.

"Loan Parties" means each Borrower and each Guarantor.

"Material Adverse Change" means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers and their Domestic Subsidiaries, taken as
a whole, (b) a material impairment of a Borrower's or a Domestic Subsidiary's
ability to perform its obligations under the Loan Documents to which it is a
party or of Lender's ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Lender's Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower or a Guarantor.

"Material Domestic Subsidiary" means each Domestic Subsidiary that is not a
Non-Material Domestic Subsidiary.

"Maturity Date" has the meaning set forth in Section 3.5.

"Maximum Revolver Amount" means Twenty-Five Million Dollars ($25,000,000.00).

"Negotiable Collateral" means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, and Chattel Paper, and any and all
Supporting Obligations in respect thereof.

"Net Cash Capital Expenditures" means, with respect to any period of
determination, Borrowers' and their Domestic Subsidiaries' aggregate Capital
Expenditures during such period as determined in accordance with GAAP less the
sum of (a) cash received from customers as underwriting of such Capital
Expenditures during such period of determination and (b) the amount of
non-monetary exchanges of seismic data accounted for as Capital Expenditures in
accordance with GAAP during the applicable period of determination, in each case
as approved by Lender in its Permitted Discretion.

"Non-Material Domestic Subsidiary" means each and any Domestic Subsidiary listed
on Exhibit E attached hereto, together with such additional Domestic
Subsidiaries as may be added hereto from time to time with the prior written
consent of Lender; provided, however, that any Domestic Subsidiary shall cease
to be a Non-Material Domestic Subsidiary in the event that, and at such time as,
such Domestic Subsidiary owns assets having a fair market value in excess of Two
Hundred Fifty Thousand Dollars $250,000.00) (exclusive of assets constituting
intercompany receivables, intercompany note payables, and similar intercompany
balances).

"Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to the Loan Account pursuant hereto), obligations (including
indemnification obligations), fees, charges, costs, Lender Expenses (including
any fees or expenses that, but for the commencement of an Insolvency Proceeding,
would have accrued), guaranties, covenants, and duties of any kind and
description owing by Borrowers to Lender pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Expenses that Borrowers are required to pay or reimburse by the Loan Documents,
by law, or otherwise, and (b) all Bank Product Obligations.  Any reference in
this Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

"Officers' Certificate" means the representations and warranties of officers
form submitted by Lender to Administrative Borrower, together with Borrowers'
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Lender.

"Outstanding Notes" means the Senior Notes and the Existing Notes not tendered
for payment in connection with the Acquisition and Senior Note Offering.

"Overadvance" has the meaning set forth in Section 2.5.

"Parent" has the meaning set forth in the preamble to this Agreement.

"Parent Stock Pledge Agreement" means a stock pledge agreement, in form and
substance satisfactory to Lender in the exercise of its Permitted Discretion,
executed and delivered by Seitel Holdings with respect to Seitel Holdings'
equity ownership in Parent.

 "Participant" has the meaning set forth in Section 14.1(d).

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

"Permitted Dispositions" means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business (which, in
the case of Borrowers, shall include seismic data exchanges consistent with past
practice), (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
and (d) the licensing, on a non-exclusive basis, of seismic data, patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business.

"Permitted Investments" means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of seismic data, goods or services in the ordinary
course of business, and (d) Investments received in settlement of amounts due to
a Borrower or any Subsidiary of a Borrower effected in the ordinary course of
business or owing to a Borrower or any Subsidiary of a Borrower as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Borrower or any Subsidiary of a Borrower.

"Permitted Liens" means (a) Liens held by Lender, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1, (d) the interests of lessors under operating leases, (e)
purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of Borrowers' business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens
arising from deposits made in connection with obtaining worker's compensation or
other unemployment insurance or in connection with social security or other such
programs, (h) Liens or deposits to secure performance of bids, tenders, or
leases incurred in the ordinary course of business and not in connection with
the borrowing of money, (i) Liens granted as security for surety or appeal bonds
in connection with obtaining such bonds in the ordinary course of business, (j)
Liens resulting from any judgment or award that is not an Event of Default
hereunder, (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof, and (l) the Lien granted to Travelers on the Travelers'
Collateral Account.

"Permitted Protest" means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Administrative Borrower or any of its Subsidiaries, as applicable,
in good faith, and (c) Lender is satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Lender's Liens.

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of Two Million Five
Hundred Thousand Dollars ($2,500,000).

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

"Proceeds" means all proceeds (as that term is defined in the Code), including
substitutions, replacements, additions, accessions, proceeds, products to or of
any of the Collateral, including, but not limited to, proceeds of insurance
covering any of the Collateral, or any portion thereof, and any and all
Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Stock, Real Property, Deposit Accounts, money, or other tangible or intangible
property resulting from the sale or other disposition of the Accounts, General
Intangibles, Negotiable Collateral, Inventory, Equipment, Stock, Real Property,
Deposit Accounts, or any portion thereof or interest therein and the proceeds
thereof.

"Prior Loan Agreement" means that certain Loan and Security Agreement, dated
April 16, 2004, by and among Borrowers and Lender.

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Parent's historical consolidated financial statements and on a
consolidated basis for Parent and all of its Subsidiaries and for Parent and
only its Domestic Subsidiaries, in each case together with appropriate
supporting details and a statement of underlying assumptions. 

"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations) incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Domestic
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

"Real Property" means any estates or ownership interests in real property now
owned or hereafter acquired by any Borrower or a Domestic Subsidiary of any
Borrower and the improvements thereto.

"Record" means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

"Reserve Percentage" means, on any day, for Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

"Revolver Usage" means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances,  plus (b) the then extant amount of the
Letter of Credit Usage.

"Revolving Credit Facility" means the senior secured revolving credit facility
described in this Agreement and the Loan Documents.

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Account" means a "securities account" as that term is defined in the
Code.

"Securities Act" means the Securities Act of 1933, as in effect from time to
time.

"Senior Indenture" means the Indenture, dated February 14, 2007, among Parent,
as issuer, the guarantors named therein, and LaSalle Bank National Association,
as trustee, governing the Senior Notes.

"Seitel Holdings" means Seitel Holdings, LLC, a Delaware limited liability
company, until such time as such limited liability company is converted into a
corporation, after which time "Seitel Holdings" will mean Seitel Holdings, Inc.,
a Delaware corporation.

"Senior Note Offering" means that certain private placement by Parent conducted
pursuant to Section 4(2) of the Securities Act of Senior Notes for resale to
"qualified institutional buyers" pursuant to Rule 144A under the Securities Act.

"Senior Notes" means the 9.75% unsecured senior notes due 2014 to be issued by
Parent pursuant to the Senior Note Offering and the Senior Indenture.

"Servicing Fee" shall have the meaning set forth in Section 2.11(c).

"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.

"Stock" means all options, warrants, equity interests, equity participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

"Stock Pledge Agreements" means the Subsidiary Stock Pledge Agreement and the
Parent Stock Pledge Agreement.

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

"Subsidiary Stock Pledge Agreement" means an amended and restated stock pledge
agreement, in form and substance satisfactory to Lender in the exercise of its
Permitted Discretion, executed and delivered by each Borrower that owns Stock of
a Domestic Subsidiary of Parent.

"Supporting Obligations" means supporting obligations (as such term is defined
in the Code)

"Taxes" has the meaning set forth in Section 16.5.

"Trademark Security Agreement" means an amended and restated trademark security
agreement executed and delivered by each Borrower and Lender, the form and
substance of which is satisfactory to Lender in the exercise of its Permitted
Discretion.

"Travelers' Collateral Account" means that certain Smith Barney Collateral
Pledge Account (or any replacement thereof), which has been established to
provide cash collateral to Travelers Casualty and Surety Company of America
("Travelers") in connection with the issuance and continuation of surety bonds
in an amount not to exceed approximately $160,000, issued by Travelers on behalf
of the Borrowers, pursuant to one or more General Contracts of Indemnity between
one or more of the Borrowers, as indemnitor(s), and Travelers, as indemnitee or
surety.

"UCC Filing Authorization Letter" means a letter duly executed by each Borrower
and each Guarantor that was not a Borrower or Guarantor under the Prior Loan
Agreement authorizing Lender to file appropriate financing statements on Form
UCC-1 without the signature of such Borrower or Guarantor, as applicable, in
such office or offices as may be necessary or, in the exercise of Lender's
Permitted Discretion, desirable to perfect the security interests purported to
be created by the Loan Documents.

"Underlying Issuer" means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Lender for
the benefit of Borrowers.

"Underlying Letter of Credit" means a letter of credit that has been issued by
an Underlying Issuer.

"United States" means the United States of America.

"Unused Line Fee" shall have the meaning set forth in Section 2.11(b).

"US Seismic Library" means the library of onshore and offshore seismic data that
Seitel Data, Ltd. offers for license to oil and gas companies, which library is
maintained, warehoused, and stored in Houston, Texas.

"ValueAct Capital" means ValueAct Capital Master Fund, L.P., a British Virgin
Islands limited partnership, ValueAct Capital Partners, L.P., ValueAct Capital
Partners II, L.P., ValueAct Capital International, Ltd. and its successor
ValueAct Capital International I, L.P., Value Act Capital International II,
L.P., VA Partners, LLC, ValueAct Capital Management LLC, or other affiliated
Persons under common Control.

"Voidable Transfer" has the meaning set forth in Section 16.7.

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

1.2       Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
"financial statements" shall include the notes and schedules thereto.  Whenever
the term "Borrowers" or the term "Parent" is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Domestic Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

1.3       Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

1.4       Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term "including" is
not limiting, and the term "or" has, except where otherwise indicated, the
inclusive meaning represented by the phrase "and/or."  The words "hereof,"
"herein," "hereby," "hereunder," and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to the repayment in full of
the Obligations shall mean the repayment in full in cash of all Obligations
other than contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement.  Any reference
herein to any Person shall be construed to include such Person's successors and
assigns.  Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

1.5       Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.         LOAN AND TERMS OF PAYMENT.

2.1       Revolver Advances.

(a)        Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, Lender agrees to make advances ("Advances") to Borrowers
in an amount at any one time outstanding not to exceed an amount equal to the
lesser of (i) the Maximum Revolver Amount minus the Letter of Credit Usage, or
(ii) the Borrowing Base minus the Letter of Credit Usage.

(b)        "Borrowing Base" means, as of any date of determination, an amount
equal to the least of the following:

(1)        Twenty-Five Million Dollars ($25,000,000); or

(2)        three-quarters (0.75) times the Borrowers' Cash Margin as measured at
any time and from time to time over the most recently ended period of twelve
(12) calendar months for which the monthly financial statements required by
Section 6.3(a) have been received by Lender; or

(3)        the sum of the following:

(i)         Eighty-five percent (85%) of the amount of Eligible Short-Term
Accounts; plus,

(ii)        The lesser of (A) fifty percent (50%) of the amount of Eligible
Long-Term Accounts and (B) $7,500,000.00;

plus,

(iii)       Fifteen Million Dollars ($15,000,000.00);

less, in all cases, the sum of

(A)       the Bank Product Reserve (if any), and

(B)       the aggregate amount of reserves, if any, established by Lender under
Section 2.1(c).

(c)        Anything to the contrary in this Section 2.1 notwithstanding, Lender
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Lender in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including, without limitation, reserves
with respect to (i) sums that Borrowers or their Subsidiaries are required to
pay (such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and have failed to pay
under any Section of this Agreement or any other Loan Document, and (ii) amounts
owing by Borrowers or their Subsidiaries to any Person to the extent secured by
a Lien on, or trust over, any of the Collateral (other than any existing
Permitted Lien set forth on Schedule P-1 which is specifically identified
thereon as entitled to have priority over the Lender's Liens), which Lien or
trust, in the Permitted Discretion of Lender, likely would have a priority
superior to the Lender's Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral.

(d)        Lender shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

(e)        Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

(f)         The principal amount of all Advances shall be due and payable in
full on the Maturity Date.

2.2       Intentionally Omitted.

2.3       Borrowing Procedures and Settlements.

(a)        Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Lender (which
notice must be received by Lender no later than 1:00 p.m. (Georgia time) on a
Business Day specifying (i) the amount of such Borrowing, and (ii) the requested
Funding Date, which shall be a Business Day.  At Lender's election, in lieu of
delivering the above-described written request, any Authorized Person may give
Lender telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within one (1) Business Day of the giving of such notice and the
failure to provide such written confirmation shall not affect the validity of
the request.

(b)        Making of Advances.  If Lender has received a timely request for a
Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrowers on the applicable
Funding Date by transferring available funds equal to such proceeds to the
Designated Account.

2.4       Payments.

(a)        Payments by Borrowers.  Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to Lender's Account for the
account of Lender and shall be made in immediately available funds, no later
than 2:00 p.m. (Georgia time) on the date specified herein.  Any payment
received by Lender later than 2:00 p.m. (Georgia time), shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day.

(b)        Application of Payments.

(i)         All payments in respect of the Obligations shall be remitted to
Lender and all such payments and all proceeds of Collateral received by Lender,
shall be applied as follows:

A.        first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

B.         second, to pay any fees then due to Lender under the Loan Documents
until paid in full,

C.        third, to pay interest due in respect of Advances until paid in full,

D.        fourth, so long as no Event of Default has occurred and is continuing,
and at Lender's election (which election Lender hereby agrees will not be made
if an Overadvance would be created thereby), to pay amounts then due and owing
by Administrative Borrower or its Domestic Subsidiaries in respect of Bank
Products, until paid in full,

E.         fifth, so long as no Event of Default has occurred and is continuing,
to pay the principal of all Advances (exclusive of LIBOR Rate Loans prior to the
end of the applicable Interest Period if, and only if, Lender charges Borrowers
for a Funding Loss with respect to the prepayment of the LIBOR Rate Loan to
which the payment is to be applied, except to the extent otherwise agreed by
Administrative Borrower in writing) until paid in full,

F.         sixth, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, (ii) to Lender, to
be held by Lender as cash collateral in an amount up to 105% of the then extant
Letter of Credit Usage until paid in full, and (iii) to Lender, to be held by
Lender, for the benefit of the Bank Products Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Event of Default, until
Borrowers' and their Domestic Subsidiaries' obligations in respect of the then
extant Bank Products have been paid in full or the cash collateral amount has
been exhausted,

G.        seventh, to pay any other Obligations (including the provision of
amounts to Lender, to be held by Lender, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Lender
in its Permitted Discretion as the amount necessary to secure Borrowers' and
their Domestic Subsidiaries' obligations in respect to the then extant Bank
Products), and

H.        eighth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii)        In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iii)       For purposes of the foregoing, "paid in full" means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(iv)       In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

2.5       Overadvances.  If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrowers to Lender
pursuant to Section 2.1 or Section 2.12 is greater than either the Dollar or
percentage limitations set forth in Section 2.1 or Section 2.12, as applicable
(an "Overadvance"), Borrowers immediately shall pay to Lender, in cash, the
amount of such excess, which amount shall be used by Lender to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b).  In
addition, Borrowers hereby promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full as and when due and
payable under the terms of this Agreement and the other Loan Documents.

2.6       Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)        Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows: (i) if the
relevant Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per
annum rate equal to the Base Rate plus the Base Rate Margin.

(b)        Letter of Credit Fee.  Borrowers shall pay Lender monthly, in
arrears, a Letter of Credit fee (in addition to the charges, commissions, fees,
and costs set forth in Sections 2.12(d) and (e)) which shall accrue at a rate
equal to three percent (2.50%) per annum times the original "face" or stated
amount of all issued but undrawn Letters of Credit.

(c)        Default Rate.  Upon the occurrence and during the continuation of an
Event of Default, at the election of Lender,

(i)         all Obligations (except for undrawn Letters of Credit and except for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)        the Letter of Credit fee provided for above shall be increased to
two (2) percentage points above the per annum rate otherwise applicable
hereunder.

(d)        Payment.  Except as provided to the contrary in Section 2.13(a),
interest and all fees payable hereunder (other than Letter of Credit fees) shall
be due and payable, in arrears, on the first day of each month at any time that
Obligations or obligation to extend credit hereunder are outstanding.  Letter of
Credit fees shall be due and payable, in advance, on the first day of each month
at any time that Obligations or obligation to extend credit hereunder are
outstanding.  Borrowers hereby authorize Lender, from time to time, without
prior notice to Borrowers, to charge such interest and fees, all Lender Expenses
(as and when incurred), the charges, commissions, fees, and costs provided for
in Section 2.12(d) (as and when accrued or incurred), the fees and costs
provided for in Section 2.11 (as and when accrued or incurred), and all other
payments as and when due and payable under any Loan Document (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the then extant Bank Products Reserve) to
Borrowers' Loan Account, which amounts thereafter shall constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances
hereunder.  Any interest not paid when due shall be compounded by being charged
to Borrowers' Loan Account and shall thereafter constitute Advances hereunder
and shall accrue interest at the rate then applicable to Advances that are Base
Rate Loans hereunder.

(e)        Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate. 

(f)         Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum as allowed by law, and payment received from or in respect of
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7       Cash Management.

(a)        Borrowers shall and shall cause each of their Domestic Subsidiaries
to (i) establish and maintain cash management services of a type and on terms
satisfactory to Lender at one or more of the banks set forth on Schedule 2.7(a)
(each a "Cash Management Bank"), and shall request in writing and otherwise take
such reasonable steps to direct that all of their and their Domestic
Subsidiaries' Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or direct each
applicable Cash Management Bank to deposit promptly, and in any event no later
than the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to a Cash
Management Bank) into a bank account in Lender's name (a "Cash Management
Account") at one of the Cash Management Banks.

(b)        Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Lender and Borrowers, in form and substance
acceptable to Lender in the exercise of its Permitted Discretion.  Each such
Cash Management Agreement shall provide, among other things, that (i) all items
of payment deposited in such Cash Management Account and proceeds thereof are
held by such Cash Management Bank on behalf of Lender as bailee-in-possession
for Lender, (ii) the Cash Management Bank has no rights of setoff or recoupment
or any other claim against the applicable Cash Management Account, other than
for payment of its service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) from and after the first Advance under the Revolving
Credit Facility resulting from a request for a Borrowing for purposes other than
payment of Lender Expenses that have been outstanding and unpaid for less than
thirty (30) days, the Cash Management Bank will immediately forward by daily
sweep all amounts in the applicable Cash Management Account to the Lender's
Account; the parties intending that requests for Borrowings solely to pay Lender
Expenses, prior to other Advances under the Revolving Credit Facility, will not
trigger the daily sweep of amounts in the Cash Management Accounts, unless the
Lender Expenses have remained unpaid for thirty (30) days after the due date
thereof.

(c)        So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank; provided, however, that (i) such prospective Cash
Management Bank shall be satisfactory to Lender in the exercise of its Permitted
Discretion and Lender shall have consented in writing (which consent will not,
in the exercise of Lender's Permitted Discretion, be withheld, delayed or
conditioned) in advance to the opening of a Cash Management Account with the
prospective Cash Management Bank, and (ii) prior to the time of the opening of
such Cash Management Account, a Borrower or a Domestic Subsidiary of a Borrower,
as applicable, and such prospective Cash Management Bank shall have executed and
delivered to Lender a Cash Management Agreement.  A Borrower or a Domestic
Subsidiary of a Borrower, as applicable, shall close any of their Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Lender that the creditworthiness of any Cash Management Bank is
no longer acceptable in Lender's reasonable judgment, or as promptly as
practicable and in any event within 60 days of notice from Lender that the
operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Cash Management Accounts or Lender's
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Lender's reasonable judgment.

(d)        The Cash Management Accounts shall be cash collateral accounts, with
all cash, checks and similar items of payment in such accounts securing payment
of the Obligations, and in which Borrowers hereby grant a Lien to Lender.

2.8       Crediting Payments .  The receipt of any payment item by Lender
(whether from transfers to Lender by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Lender's Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Lender only if it is received into the Lender's Account on a Business Day on or
before 2:00 p.m. (Georgia time).  If any payment item is received into the
Lender's Account on a non-Business Day or after 2:00 p.m. (Georgia time) on a
Business Day, it shall be deemed to have been received by Lender as of the
opening of business on the immediately following Business Day.

2.9       Designated Account.  Lender is authorized to make the Advances, and
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person, or without instructions if pursuant to Section 2.6(d). 
Administrative Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Lender hereunder.  Unless
otherwise agreed by Lender and Administrative Borrower, any Advance requested by
Borrowers and made by Lender hereunder shall be made to the Designated Account.

2.10     Maintenance of Loan Account; Statements of Obligations.  Lender shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Advances made by Lender to Borrowers
or for Borrowers' account, the Letters of Credit issued by Lender for Borrowers'
account, and with all other payment Obligations hereunder or under the other
Loan Documents (except for Bank Product Obligations), including, accrued
interest, fees, and Lender Expenses.  In accordance with Section 2.8, the Loan
Account will be credited with all payments received by Lender from Borrowers or
for Borrowers' account, including all amounts received in the Lender's Account
from any Cash Management Bank.  Lender shall, within 20 days after the close of
each calendar month, render to Administrative Borrower statements regarding all
activities in the Loan Account during such month, including principal, interest,
fees, and including an itemization of all charges and expenses constituting
Lender Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and Lender unless, within 60 days after receipt thereof
by Administrative Borrower, Administrative Borrower shall deliver to Lender
written objection thereto describing the error or errors contained in any such
statements.

2.11     Fees.  Borrowers shall pay to Lender the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter):

(a)        Unused Line Fee.  As an unused line fee (the "Unused Line Fee"), the
Borrowers shall pay to Lender monthly, in arrears, for the previous month, on
the first day of each calendar month following the Closing Date, and continuing
during the remainder of the term of this Agreement, a fee equal to one-quarter
of one percent (0.250%) per annum times the result of (i) the Maximum Revolver
Amount, minus (ii) the sum of (A) the average Daily Balance of Advances that
were outstanding during the immediately preceding month, plus (B) the average
Daily Balance of the Letter of Credit Usage during the immediately preceding
month.

(b)        Other Fees.  Borrowers shall pay to Lender the fees set forth in the
Fee Letter as and when due and payable pursuant to the terms of the Fee Letter.

2.12     Letters of Credit.

(a)        Generally.  Subject to the terms and conditions of this Agreement,
Lender agrees to issue letters of credit for the account of Borrowers (each, an
"L/C") or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an "L/C Undertaking") with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers.  To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
Lender) to Lender (reasonably in advance of the requested date of issuance,
amendment, renewal, or extension) a notice requesting the issuance of an L/C or
L/C Undertaking, or identifying the L/C or L/C Undertaking to be amended,
renewed, or extended, the date of issuance, amendment, renewal, or extension,
the date on which such L/C or L/C Undertaking is to expire, the amount of such
L/C or L/C Undertaking, the name and address of the beneficiary thereof (or of
the Underlying Letter of Credit, as applicable), and such other information as
shall be necessary to prepare, amend, renew, or extend such L/C or L/C
Undertaking.  If requested by Lender, Borrowers also shall be an applicant under
the application with respect to any Underlying Letter of Credit that is to be
the subject of an L/C Undertaking.  Lender shall have no obligation to issue a
Letter of Credit if any of the following would result after giving effect to the
requested Letter of Credit:

(i)         the Letter of Credit Usage would exceed the Borrowing Base less the
then extant amount of outstanding Advances, or

(ii)        the Letter of Credit Usage would exceed Ten Million Dollars
($10,000,000), or

(iii)       the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Advances.

Borrowers and Lender acknowledge and agree that certain Underlying Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the Closing Date.  Each Letter of Credit (and corresponding Underlying
Letter of Credit) shall be in form and substance acceptable to Lender (in the
exercise of its Permitted Discretion), including the requirement that the
amounts payable thereunder must be payable in Dollars.  If Lender is obligated
to advance funds under a Letter of Credit, Borrowers immediately shall reimburse
such L/C Disbursement to Lender by paying to Lender an amount equal to such L/C
Disbursement not later than 2:00 p.m., Georgia time, on the date that such L/C
Disbursement is made, if Administrative Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 1:00 p.m., Georgia time, on
such date, or, if such notice has not been received by Administrative Borrower
prior to such time on such date, then not later than 2:00 p.m., Georgia time, on
(i) the Business Day that Administrative Borrower receives such notice, if such
notice is received prior to 1:00 p.m., Georgia time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.

(b)        Indemnification.  Each Borrower hereby agrees to indemnify, save,
defend, and hold Lender harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by Lender arising out of or in connection
with any Letter of Credit; provided, however, that no Borrower shall be
obligated hereunder to indemnify for any loss, cost, expense, liability, or
related attorneys' fees, to the extent that it is caused by the gross negligence
or willful misconduct of Lender.  Each Borrower agrees to be bound by the
Underlying Issuer's regulations and interpretations of any Underlying Letter of
Credit or by Lender's interpretations of any L/C issued by Lender to or for such
Borrower's account, even though this interpretation may be different from such
Borrower's own, and each Borrower understands and agrees that Lender shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrowers' instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto.  Each
Borrower understands that the L/C Undertakings may require Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrowers against such Underlying Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold Lender harmless with respect to any loss,
cost, expense (including reasonable attorneys fees), or liability incurred by
Lender under any L/C Undertaking as a result of Lender's indemnification of any
Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, liability, or related
attorneys' fees, to the extent that it is caused by the gross negligence or
willful misconduct of Lender.

(c)        Authorization to Underlying Issuer.  Each Borrower hereby authorizes
and directs any Underlying Issuer to deliver to Lender all instruments,
documents, and other writings and property received by such Underlying Issuer
pursuant to such Underlying Letter of Credit and to accept and rely upon
Lender's instructions with respect to all matters arising in connection with
such Underlying Letter of Credit and the related application.

(d)        Charges, Fees, and Costs.  Any and all charges, commissions, fees,
and costs incurred by Lender relating to Underlying Letters of Credit shall be
Lender Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Lender for the account of Lender; it being
acknowledged and agreed by each Borrower that, as of the Closing Date, the usage
charge imposed by the prospective Underlying Issuer is 0.825% per annum times
the face amount of each Underlying Letter of Credit, that such issuance charge
may be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

(e)        Changes in Law.  If by reason of (i) any change after the Closing
Date in any applicable law, treaty, rule, or regulation or any change in the
interpretation or application thereof by any Governmental Authority, or (ii)
compliance by the Underlying Issuer or Lender with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)         any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued hereunder, or

(ii)        there shall be imposed on the Underlying Issuer or Lender any other
condition regarding any Underlying Letter of Credit or any Letter of Credit
issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify
Administrative Borrower, and Borrowers shall pay on demand such amounts as
Lender may specify to be necessary to compensate Lender for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder.  The determination by Lender of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail (which certificate shall, if requested by Administrative
Borrower, shall be delivered within thirty (30) days after such request), shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto. 

2.13     LIBOR Option.

(a)        Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the "LIBOR Option") to have interest on all or a portion of the Advances be
charged at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable as follows: (i) on the last day of the Interest Period
applicable thereto;  (ii) upon the occurrence of an Event of Default in
consequence of which Lender has elected to accelerate the maturity of all or any
portion of the Obligations (provided, that Lender shall not accelerate any LIBOR
Rate Loans unless all Base Rate Loans are or have been accelerated); or (iii)
upon termination of this Agreement pursuant to the terms hereof.  On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans hereunder.  At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances bear interest at the LIBOR Rate and Lender
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Base Rate Loans hereunder.

(b)        LIBOR Election.

(i)         Administrative Borrower may, at any time and from time to time, so
long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Lender prior to 2:00 p.m. (Georgia time) at least
3 Business Days prior to the commencement of the proposed Interest Period (the
"LIBOR Deadline").  Notice of Administrative Borrower's election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Lender of a LIBOR Notice received
by Lender before the LIBOR Deadline, or by telephonic notice received by Lender
before the LIBOR Deadline (to be confirmed by delivery to Lender of a LIBOR
Notice received by Lender prior to 5:00 p.m. (Georgia time) on the same day).

(ii)        Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Lender harmless against any loss, cost, or expense incurred by Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses").  Funding Losses shall, with respect to Lender,
be deemed to equal the amount determined by Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period therefor), minus (ii) the amount of interest that would accrue
on such principal amount for such period at the interest rate which Lender would
be offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market.  A
certificate of Lender delivered to Administrative Borrower setting forth any
amount or amounts that Lender is entitled to receive pursuant to this Section
shall be conclusive absent manifest error.

(iii)       Borrowers shall have not more than five (5) LIBOR Rate Loans in
effect at any given time.  Borrowers only may exercise the LIBOR Option for
LIBOR Rate Loans of at least $1,000,000.00 and integral multiples of $500,000.00
in excess thereof. 

(c)        Prepayments.  Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through any required
application by Lender of proceeds of Borrowers' and their Domestic Subsidiaries'
Collections in accordance with Section 2.4(b) or for any other reason (other
than as described in Section 2.13(d)(ii)(1)), including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Lender and its Participants harmless against any and all Funding Losses in
accordance with clause (b) above.

(d)        Special Provisions Applicable to LIBOR Rate.

(i)         The LIBOR Rate may be adjusted by Lender on a prospective basis to
take into account any additional or increased costs to Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, Lender shall give Administrative Borrower notice of
such a determination and adjustment and, upon its receipt of the notice from
Lender, Administrative Borrower may, by notice to Lender (y) require Lender to
furnish to Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii)        In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, Lender shall give notice
of such changed circumstances to Administrative Borrower and (1) in the case of
any LIBOR Rate Loans that are outstanding, the date specified in Lender's notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (2) Borrowers shall
not be entitled to elect the LIBOR Option until Lender determines that it would
no longer be unlawful or impractical to do so.

(e)        No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Lender, nor any of its Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.  The
provisions of this Section shall apply as if Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14     Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender's or such holding
company's capital as a consequence of Lender's obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender's or such
holding company's then existing policies with respect to capital adequacy and
assuming the full utilization of such entity's capital) by any amount deemed by
Lender to be material, then Lender may notify Administrative Borrower thereof. 
Following receipt of such notice, Borrowers agree to pay Lender on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by Lender of a statement
of the amount and setting forth in reasonable detail Lender's calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent manifest error).  In
determining such amount, Lender may use any reasonable averaging and attribution
methods.

2.15     Joint and Several Liability of Borrowers.

(a)        Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by Lender under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b)        Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

(c)        If and to the extent that any of Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

(d)        The Obligations of each Person composing Borrowers under the
provisions of this Section 2.15 constitute the absolute and unconditional, full
recourse Obligations of each Person composing Borrowers enforceable against each
such Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement as against any
other Borrower(s) or any other circumstances whatsoever.

(e)        Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Lender under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement).  Each Person composing Borrowers hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Lender at any time or times in respect of any default by any
Person composing Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Lender in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Person composing Borrowers.  Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Lender with respect
to the failure by any Person composing Borrowers to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15, afford grounds for terminating, discharging or relieving
any Person composing Borrowers, in whole or in part, from any of its Obligations
under this Section 2.15, it being the intention of each Person composing
Borrowers that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Person composing Borrowers under this Section 2.15 shall
not be discharged except by performance and then only to the extent of such
performance.  The Obligations of each Person composing Borrowers under this
Section 2.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Person composing Borrowers or Lender.  The joint
and several liability of the Persons composing Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any of the Persons composing Borrowers or Lender.

(f)         Each Person composing Borrowers represents and warrants to Lender
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  Each Person composing
Borrowers further represents and warrants to Lender that such Borrower has read
and understands the terms and conditions of the Loan Documents.  Each Person
composing Borrowers hereby covenants that such Borrower will continue to keep
informed of Borrowers' financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g)        The provisions of this Section 2.15 are made for the benefit of
Lender and its successors and Assignees, and may be enforced by it or them from
time to time against any or all of the Persons composing Borrowers as often as
occasion therefor may arise and without requirement on the part of Lender,
successor, or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Persons composing Borrowers
or to exhaust any remedies available to it or them against any of the other
Persons composing Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.15 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Lender
upon the insolvency, bankruptcy or reorganization of any of the Persons
composing Borrowers, or otherwise, the provisions of this Section 2.15 will
forthwith be reinstated in effect, as though such payment had not been made.

(h)        Each of the Persons composing Borrowers hereby agrees that it will
not enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
Lender with respect to any of the Obligations or any collateral security
therefor until such time as all of the Obligations have been paid in full in
cash.  Any claim which any Borrower may have against any other Borrower with
respect to any payments to Lender hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(i)         Each of the Persons composing Borrowers hereby agrees that, after
the occurrence and during the continuance of any Event of Default, the payment
of any amounts due with respect to the indebtedness owing by any Borrower to any
other Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations.  Each Borrower hereby agrees that after the occurrence and
during the continuance of any Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for the
Lender, and such Borrower shall deliver any such amounts to Lender for
application to the Obligations in accordance with Section 2.4(b).

3.         CONDITIONS; TERM OF AGREEMENT.

3.1       Conditions Precedent to the Effectiveness of this Agreement.  The
obligation of Lender to be bound under the terms of this Agreement from and
after its execution and delivery is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth below:

(a)        Borrowers shall have paid the fees to be paid to Lender by Borrowers
on or prior to the Closing Date pursuant to the terms set forth in Section
2.11(b);

(b)        Lender shall have received a UCC Filing Authorization Letter, duly
executed by each Borrower and each Guarantor that was not a Borrower or
Guarantor under the Prior Loan Agreement, together with appropriate financing
statements on Form UCC-1 duly filed in such office or offices as may be
necessary or, in the Permitted Discretion of Lender, desirable to perfect the
Lender's Liens in and to the Collateral, and Lender shall have received searches
reflecting the filing of all such financing statements;

(c)        Lender shall have received each of the following documents, in form
and substance satisfactory to Lender in the exercise of its Permitted
Discretion, duly executed, and each such document shall be in full force and
effect:

(i)         the Fee Letter,

(ii)        the Cash Management Agreements,

(iii)       the Control Agreements,

(iv)       the Disbursement Letter with respect to any Advance to be borrowed on
the Closing Date,

(v)        the Guaranty,

(vi)       the Guarantor Security Agreement,

(vii)      the Intercompany Subordination Agreement,

(viii)      the Officers' Certificate,

(ix)       the Subsidiary Stock Pledge Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank, and

(x)        the Trademark Security Agreement;

(d)        the tender period for the Existing Notes shall have expired and at
least 75% of the outstanding principal balance of all such Existing Notes shall
have been tendered for payment;

(e)        Lender shall have received copies of all material agreements executed
or delivered in connection with the Senior Note Offering;

(f)         [INTENTIONALLY OMITTED];

(g)        all conditions precedent to the funding of the Senior Note Offering,
other than the effectiveness of this Agreement and the filing of the certificate
of merger, shall have been satisfied and evidence thereof, reasonably
satisfactory to Lender, shall have been delivered to Lender;

(h)        Lender shall have received copies of all material agreements executed
or delivered in connection with the Acquisition;

(i)         all conditions precedent to consummation of the Acquisition, other
than filing of the certificate of merger and consummation of the Senior Note
Offering, shall have been satisfied and evidence thereof, reasonably
satisfactory to Lender, shall have been delivered to Lender;

(j)         Borrowers shall have Excess Availability of $20,000,000.00 on the
Closing Date and Lender shall have received evidence thereof, reasonably
satisfactory to Lender;

(k)        Lender shall have received the results of a field audit of Borrowers
and Guarantors satisfactory to Lender in its sole discretion;

(l)         Lender shall have received a certificate from the Secretary or an
Assistant Secretary of each Borrower attesting to the resolutions of such
Borrower's board of directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such
Borrower is a party and authorizing specific officers of such Borrower to
execute the same;

(m)       Lender shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or an Assistant Secretary of such Borrower;

(n)        Lender shall have received a certificate of status with respect to
each Borrower, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

(o)        Lender shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified would constitute a Material Adverse Change, which certificates shall
indicate that such Borrower is in good standing in such jurisdictions;

(p)        Lender shall have received a certificate from the Secretary or an
Assistant Secretary of each Guarantor attesting to the resolutions of such
Guarantor's Board of Directors authorizing its execution, delivery, and
performance of the Loan Documents to which such Guarantor is a party and
authorizing specific officers of such Guarantor to execute the same;

(q)        Lender shall have received copies of each Guarantor's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or an Assistant Secretary of such Guarantor;

(r)        Lender shall have received a certificate of status with respect to
each Guarantor, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(s)        Lender shall have received certificates of status with respect to
each Guarantor, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified would constitute a Material Adverse Change, which certificates shall
indicate that such Guarantor is in good standing in such jurisdictions;

(t)         Lender shall have received a certificate of insurance, together with
the endorsements thereto, as are required by Section 6.7, the form and substance
of which shall be satisfactory to Lender;

(u)        Lender shall have received the opinion of Porter & Hedges, L.L.P., as
counsel to Borrowers and its Domestic Subsidiaries, in form and substance
satisfactory to Lender in the exercise of its Permitted Discretion;

(v)        Lender shall have received satisfactory evidence (including a
certificate of the chief accounting officer of Parent) that all tax returns
required to be filed by Borrowers and their Domestic Subsidiaries have been
timely filed and all taxes upon Borrowers and their Domestic Subsidiaries or
their properties, assets, income, and franchises (including Real Property taxes,
sales taxes, and payroll taxes) have been paid prior to delinquency, except such
taxes that are the subject of Permitted Protests;

(w)       Lender shall have received completed reference checks (including
compliance with the U.S. Patriot Act) with respect to all Borrowers, Guarantors
and their respective members of senior management, the results of which shall be
satisfactory to Lender in its Permitted Discretion;

(x)        Borrowers shall have paid all Lender Expenses theretofore incurred
and invoiced in connection with the transactions evidenced by this Agreement;

(y)        Borrowers and each of their Domestic Subsidiaries shall have received
all licenses, approvals or evidence of other actions (if any) required by any
Governmental Authority in connection with the execution and delivery by
Borrowers or their Domestic Subsidiaries of the Loan Documents or with the
consummation of the transactions contemplated thereby;

(z)        No Material Adverse Change shall have occurred between November 30,
2006, and the Closing Date and be continuing, as determined by Lender in its
Permitted Discretion;

(aa)      Lender shall be satisfied that it has been granted a perfected, first
priority lien on the Collateral (subject to Permitted Liens) and shall have
received UCC, tax and judgment lien searches and other appropriate evidence
evidencing the absence of any other liens on the Collateral, subject to
Permitted Liens and other liens acceptable to Lender in the exercise of its
Permitted Discretion;

(bb)      Lender shall be satisfied in its sole discretion and acceptable to
Lender's senior credit committee, with results of

(i)         a review the Borrowers' Books and Records limited to information
entered in such Books and Records or relating to events occurring on or after
March 1, 2006, and

(ii)        a review of the Borrowers' Closing Date Business Plan;

(cc)      Lender shall have completed its legal due diligence, including without
limitation, with respect to ERISA, environmental, tax, labor, bankruptcy,
pension and accounting matters, with results satisfactory to Lender; and

(dd)      All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded (as appropriate) and shall be in form and substance satisfactory to
Lender in the exercise of its Permitted Discretion.

3.2       Conditions Precedent to the Initial Extension of Credit.  The
obligation of Lender to make the initial Advance (or otherwise to extend any
credit provided for hereunder), is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth below:

(a)        satisfaction of the conditions precedent set forth in Section 3.1
above;

(b)       Parent shall have received the proceeds of the Senior Notes in an
amount sufficient, together with the equity investment by ValueAct Capital in
Seitel Holdings and Borrowers' and their Subsidiaries' cash on hand, to fully
redeem and cancel the Existing Notes tendered for payment and to pay all merger
consideration for the Acquisition and evidence thereof, reasonably satisfactory
to Lender, shall have been delivered to Lender;

(c)       The Existing Notes tendered for payment shall have been fully redeemed
and cancelled;

(d)        The Acquisition shall have been consummated and evidence thereof,
reasonably satisfactory to Lender, shall have been delivered to Lender;

(e)       Borrowers shall have Excess Availability of $20,000,000.00 on the
Closing Date immediately after giving effect to the Acquisition and Lender shall
have received evidence thereof, reasonably satisfactory to Lender;

(f)         Lender shall have received the Parent Stock Pledge, in form and
substance satisfactory to Lender in the exercise of its Permitted Discretion,
duly executed, and such document shall be in full force and effect; and

(g)        Lender shall have received the opinion Dechert LLP, as counsel to
Seitel Holdings, in form and substance satisfactory to Lender in the exercise of
its Permitted Discretion;

(h)        the Senior Notes shall (i) have been issued pursuant to the Senior
Note Offering in form and substance reasonably satisfactory to Lender and its
counsel in their Permitted Discretion, (ii) not mature, by their terms until at
least 90 days after the Maturity Date, (iii) be general unsecured obligations of
Parent, and (iv) be effectively, but not contractually subordinated to all
indebtedness and other obligations owing under the Loan Documents to the extent
of the value of the assets and the other collateral securing the Indebtedness
and Obligations under the Loan Documents

3.3       Conditions Subsequent to the Initial Extension of Credit.  The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment of the conditions subsequent set forth
below within the time limits specified below (the failure by Borrowers to so
perform or cause to be performed constituting an Event of Default):

(a)        Within 60 days of the Closing Date, Lender shall have received
delivery of certified copies of the insurance policies required by Section 6.7
below;

(b)        If and when Seitel Holdings converts from a limited liability company
to a corporation, Administrative Borrower will (i) will promptly thereafter
deliver to Lender such amendments to and reaffirmations of the Loan Documents,
each in form and substance satisfactory to Lender, that Lender may request in
connection therewith, and (ii) cause to filed, if necessary, appropriate
amendments to financing statements on Form UCC-3 in such office or offices as
may be necessary or, in the Permitted Discretion of Lender, desirable to perfect
the Liens granted pursuant to the Parent Stock Pledge Agreement;

(c)        Within 5 days of the Closing Date, Lender shall have received
certificates representing the shares of Stock pledged pursuant to the Parent
Stock Pledge, as well as Stock powers with respect thereto endorsed in blank;

(d)        Within 30 days of the Closing Date, Lender shall have received a
Control Agreement with respect to Seitel Management, Inc.'s securities account
with Amegy Bank, designated as account number 0920-313247439; and

(e)        Within 90 days of the Closing Date, Borrowers will deliver to Lender
Projections for fiscal years 2008, 2009, and 2010.

3.4       Conditions Precedent to all Extensions of Credit.  The obligation of
Lender to make any Advances hereunder at any time (or to extend any other credit
hereunder) shall be subject to the following conditions precedent:

(a)        the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, and except for changes in the ordinary course of
business not otherwise constituting an Event of Default);

(b)        no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof;

(c)        no injunction, writ, restraining order, or other judicial or
administrative order restricting or prohibiting, directly or indirectly, the
extending of such credit shall have been issued and remain in force by any
Governmental Authority against any Borrower, Lender, or any of their Affiliates;
and

(d)        no Material Adverse Change shall have occurred and be continuing.

3.5       Term.  This Agreement shall continue in full force and effect for a
term ending on February 14, 2010 (the "Maturity Date").  The foregoing
notwithstanding, Lender shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.  Lender also shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of any failure of the parties to
satisfy any of the conditions set forth in Section 3.1 on or before February 28,
2007.

3.6       Effect of Termination.  On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrowers
with respect to any outstanding Letters of Credit and including all Bank
Products Obligations) immediately shall become due and payable without notice or
demand (including (a) the Applicable Prepayment Premium, (b) either (i)
providing cash collateral to be held by Lender in an amount equal to 105% of the
then extant Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to Lender, and (c) providing cash collateral (in an amount
determined by Lender in the exercise of its Permitted Discretion as sufficient
to satisfy the reasonably estimated credit exposure) to be held by Lender for
the benefit of the Bank Product Providers with respect to the then extant Bank
Products Obligations).  No termination of this Agreement, however, shall relieve
or discharge Borrowers or their Domestic Subsidiaries of their duties,
Obligations, or covenants hereunder and the Lender's Liens in the Collateral
shall remain in effect until all Obligations have been paid in full and Lender's
obligations to provide additional credit hereunder have been terminated.  When
this Agreement has been terminated and all of the Obligations have been paid in
full and Lender's obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Lender will, at Borrowers' sole
expense, execute and deliver any lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Lender's Liens and all
notices of security interests and liens previously filed by Lender with respect
to the Obligations, and authorize Borrowers and Guarantors to file, at their
expense, UCC termination statements in respect of Code filings made by Lender in
respect of the Loan Parties. 

3.7       Early Termination by Borrowers.  Borrowers have the option, at any
time upon five (5) days prior written notice by Administrative Borrower to
Lender, to terminate this Agreement by paying to Lender, in cash, the
Obligations (including (a) the Applicable Prepayment Premium, (b) either (i)
providing cash collateral to be held by Lender in an amount equal to 105% of the
then extant Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to Lender, and (c) providing cash collateral (in an amount
determined by Lender in the exercise of its Permitted Discretion as sufficient
to satisfy the reasonably estimated credit exposure) to be held by Lender for
the benefit of the Bank Product Providers with respect to the then extant Bank
Products Obligations), in full.  If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then Lender's
obligations to extend credit hereunder shall terminate and Borrowers shall be
obligated to repay the Obligations (including (a) the Applicable Prepayment
Premium, (b) either (i) providing cash collateral to be held by Lender in an
amount equal to 105% of the then extant Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to Lender, and (c) providing cash
collateral (in an amount determined by Lender in the exercise of its Permitted
Discretion as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Lender for the benefit of the Bank Product Providers with respect to
the then extant Bank Products Obligations), in full, on the date set forth as
the date of termination of this Agreement in such notice.

4.         CREATION OF SECURITY INTEREST

4.1       Grant of Security Interest.  Each Borrower hereby grants to Lender for
the benefit of Lender and the Bank Product Providers a continuing security
interest in all of its right, title, and interest in all currently existing and
hereafter acquired or arising Collateral, as security for the repayment of any
and all of the Obligations in accordance with the terms and conditions of the
Loan Documents and in order to secure prompt performance by Borrowers of each of
their covenants and duties under the Loan Documents.  Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
the use of cash in the ordinary course of business and for the purposes
permitted under this Agreement, and except for Permitted Dispositions, Borrowers
and their Domestic Subsidiaries have no authority, express or implied, to
dispose of any item or portion of the Collateral.

4.2       Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Lender determines that perfection or priority of Lender's
security interest is dependent on or enhanced by possession, the applicable
Borrower, immediately upon the request of Lender, shall endorse and deliver
physical possession of such Negotiable Collateral to Lender.

4.3       Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Lender or Lender's designee may (a) notify Account Debtors of
Borrowers that Borrowers' Accounts, chattel paper, or General Intangibles have
been assigned to Lender or that Lender has a security interest therein, or (b)
collect Borrowers' Accounts, chattel paper, or General Intangibles directly and
charge the reasonable collection costs and expenses to the Loan Account.  Each
Borrower agrees that it will hold in trust for Lender, as Lender's trustee, any
of its or its Domestic Subsidiaries' Collections that it receives and
immediately will deliver such Collections to Lender or a Cash Management Bank in
their original form as received by such Borrower or its Domestic Subsidiaries.

4.4       Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.  (a)  Borrowers authorize Lender to file any
financing statement necessary or, in the exercise of Lender's Permitted
Discretion, desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrowers where permitted
by applicable law.  Borrowers hereby ratify the filing of any financing
statements filed prior to the date hereof and described on Schedule 4.4 hereof.

(b)        If Borrowers or their Domestic Subsidiaries acquire any commercial
tort claims after the date hereof, Borrowers shall promptly (but in any event
within five (5) Business Days after such acquisition) deliver to Lender a
written description of such commercial tort claim and shall deliver a written
agreement, in form and substance satisfactory to Lender in the exercise of its
Permitted Discretion, pursuant to which the applicable Borrower or its Domestic
Subsidiary shall pledge and collaterally assign all of its right, title and
interest in and to such commercial tort claim to Lender, as security for the
Obligations (a "Commercial Tort Claim Assignment").

(c)        At any time upon the request of Lender, Borrowers shall execute or
deliver to Lender and shall cause their Domestic Subsidiaries to execute or
deliver to Lender any and all financing statements, original financing
statements in lieu of continuation statements, fixture filings, security
agreements, pledges, assignments, Commercial Tort Claim Assignments,
endorsements of certificates of title, and all other documents (collectively,
the "Additional Documents") that Lender may request in its Permitted Discretion,
in form and substance satisfactory to Lender in the exercise of its Permitted
Discretion, to create, perfect and continue perfected or to better perfect the
Lender's Liens in the assets of Borrowers and their Domestic Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to create and perfect Liens in favor of Lender in any Real
Property acquired after the Closing Date, and in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents.  To
the maximum extent permitted by applicable law, each Borrower authorizes Lender
to execute any such Additional Documents in the applicable Borrower's name and
authorize Lender to file such executed Additional Documents in any appropriate
filing office to the extent relating to the perfection or continued perfection
of Lender's Liens.  In addition, on such periodic basis as Lender shall require
in the exercise of its Permitted Discretion, Borrowers shall (i) provide Lender
with a report of all new material patentable, copyrightable, or trademarkable
materials acquired or generated by Borrowers or their Domestic Subsidiaries
during the prior period, (ii) cause all material patents, copyrights, and
trademarks acquired or generated by Borrowers or their Domestic Subsidiaries
that are not already the subject of a registration with the appropriate filing
office (or an application therefor diligently prosecuted) to be registered with
such appropriate filing office in a manner sufficient to impart constructive
notice of a Borrower's or a Domestic Subsidiary of a Borrower's ownership
thereof, and (iii) cause to be prepared, executed, and delivered to Lender
supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder.

4.5       Power of Attorney.  Each Borrower hereby irrevocably makes,
constitutes, and appoints Lender (and any of Lender's officers, or employees) as
such Borrower's true and lawful attorney, with power to (a) if such Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of such Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign such Borrower's name on any invoice or bill of lading
relating to the Borrower Collateral, drafts against Account Debtors, or notices
to Account Debtors, (c) send requests for verification of Borrowers' or their
Domestic Subsidiaries' Accounts, (d) endorse such Borrower's name on any of its
payment items (including all of its Collections) that may come into Lender's
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower's policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, in each case in the exercise of Lender's Permitted
Discretion, and (f) at any time that an Event of Default has occurred and is
continuing, settle and adjust disputes and claims respecting Borrowers' or their
Domestic Subsidiaries' Accounts, chattel paper, or General Intangibles directly
with Account Debtors, for amounts and upon terms that Lender determines to be
reasonable in the exercise of Lender's Permitted Discretion, and Lender may
cause to be executed and delivered any documents and releases that Lender
determines to be necessary for such purpose.  The appointment of Lender as each
Borrower's attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and Lender's obligations to extend credit
hereunder are terminated.

4.6       Right to Inspect.  Lender (through any of its officers, employees, or
agents) shall have the right, from time to time hereafter, to inspect the Books
and make copies or abstracts thereof and to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrowers' and their
Domestic Subsidiaries' financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral, subject to the
limitations set forth in Section 2.11(d) with respect to chargeable expenses.

4.7       Control Agreements.  Borrowers agree that they will not, and will not
permit their Domestic Subsidiaries to, transfer assets out of any of their
Deposit Accounts or Securities Accounts; provided, however, that so long as no
Event of Default has occurred and is continuing or would result therefrom,
Borrowers and their Domestic Subsidiaries may use such assets (and the proceeds
thereof) to the extent not prohibited by this Agreement or the other Loan
Documents and, if the transfer is to another bank or securities intermediary, so
long as the applicable Borrower or Domestic Subsidiary, Lender, and the
substitute bank or securities intermediary have entered into a Control
Agreement.  Borrowers agree that they will and will cause their Domestic
Subsidiaries to take any or all reasonable steps that Lender requests in order
for Lender to obtain control in accordance with Sections 9-104, 9-105, 9-106,
and 9-107 of the Code with respect to any of its or their Securities Accounts,
Deposit Accounts, electronic chattel paper, Investment Property, and
letter-of-credit rights, except for Borrowers' payroll accounts, medical
disbursement accounts, and the Travelers' Collateral Account.  No arrangement
contemplated hereby or by any Control Agreement in respect of any Securities
Accounts or other Investment Property shall be modified by Borrowers without the
prior written consent of Lender.  Upon the occurrence and during the continuance
of an Event of Default, Lender may notify any bank or securities intermediary to
liquidate the applicable Deposit Account or Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Lender's Account.

5.         REPRESENTATIONS AND WARRANTIES.

In order to induce Lender to enter into this Agreement, each Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the date hereof, and shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, and except for changes in the
ordinary course of business not otherwise constituting an Event of Default) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

5.1       No Encumbrances.  Each Borrower and its Domestic Subsidiaries has good
and indefeasible title to their assets (other than leased assets), in each case
free and clear of Liens except for Permitted Liens.

5.2       Eligible Accounts.  The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the leasing or licensing of
seismic data, the sale and delivery of Inventory or the rendition of services to
such Account Debtors in the ordinary course of Borrowers' business, owed to
Borrowers without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, except to the extent deducted in the
calculation of the Borrowing Base. As to each Account that is identified by
Administrative Borrower as an Eligible Account in a borrowing base report
submitted to Lender, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of Eligible
Accounts.

5.3       Equipment.  All of the Equipment of Borrowers and their Domestic
Subsidiaries is used or held for use in their business and is in operating
condition, reasonable wear and tear excepted.

5.4       Location of Inventory and Equipment.  The Inventory and Equipment of
Borrowers and their Domestic Subsidiaries are not stored with a bailee,
warehouseman, or similar party and are located only at, or in-transit between,
the locations identified on Schedule 5.4 (as such Schedule may be updated
pursuant to Section 6.8).

5.5       Inventory Records.  Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its Domestic
Subsidiaries' Inventory and the book value thereof.

5.6       State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims

(a)        The jurisdiction of organization of each Borrower and each of its
Domestic Subsidiaries is set forth on Schedule 5.6(a).

(b)        The chief executive office of each Borrower and each of its Domestic
Subsidiaries is located at the address indicated on Schedule 5.6(b) (as such
Schedule may be updated pursuant to Section 6.8).

(c)        Each Borrower's and each of its Domestic Subsidiaries' FEIN and
organizational identification number issued by its jurisdiction of organization,
if any, are identified on Schedule 5.6(c).

(d)        As of the date of this Agreement, Borrowers and their Domestic
Subsidiaries do not hold any commercial tort claims, except as set forth on
Schedule 5.6(d).

5.7       Due Organization and Qualification; Domestic Subsidiaries

(a)        Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to have a Material Adverse Change.

(b)        Set forth on Schedule 5.7(b), is a complete and accurate description
of the authorized Stock of each Borrower, by class, and, as of the Closing Date
immediately after giving effect to the Acquisition, a description of the number
of shares of each such class that are issued and outstanding.  Other than as
described on Schedule 5.7(b), there are no subscriptions, options, warrants, or
calls relating to any shares of each Borrower's Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Except as set forth on Schedule 5.7(b), no Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Stock or any security convertible into or exchangeable for any of
its Stock.

(c)        Set forth on Schedule 5.7(c), is a complete and accurate list of each
Borrower's direct and indirect Domestic Subsidiaries, showing: (i) the
jurisdiction of their organization; (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Domestic Subsidiaries;
and (iii) the number and the percentage of the outstanding shares of each such
class owned directly or indirectly by the applicable Borrower.  All of the
outstanding Stock of each such Domestic Subsidiary has been validly issued and
is fully paid and non-assessable.

(d)        Except as set forth on Schedule 5.7(c), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower's Domestic
Subsidiaries' Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  No Borrower or any of its respective
Domestic Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Borrower's Domestic
Subsidiaries' Stock or any security convertible into or exchangeable for any
such Stock.

5.8       Due Authorization; No Conflict

(a)        As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower.

(b)        As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower's interest holders or any approval or consent of any Person
under any material contractual obligation of any Borrower, other than consents
or approvals that have been obtained and that are still in force and effect.

(c)        Other than the filing of financing statements, the execution,
delivery, and performance by each Borrower of this Agreement and the other Loan
Documents to which such Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

(d)        As to each Borrower, this Agreement and the other Loan Documents to
which such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower, will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors' rights generally.

(e)        The Lender's Liens are validly created, perfected, and first priority
Liens, subject only to Permitted Liens.

(f)         The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

(g)        The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval of such Guarantor's
interest holders or any approval or consent of any Person under any material
contractual obligation of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect.

(h)        Other than the filing of financing statements, the execution,
delivery, and performance by each Guarantor of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

(i)         The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor, will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

5.9       Litigation.  Other than those matters disclosed on Schedule 5.9, there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrowers, threatened against Borrowers, or any of their Domestic Subsidiaries,
as applicable, except for (a) matters that are fully covered by insurance
(subject to customary deductibles), and (b) matters arising after the date of
this Agreement that, if decided adversely to Borrowers, or any of their Domestic
Subsidiaries, as applicable, reasonably could not be expected to result in a
Material Adverse Change.

5.10     No Material Adverse Change.  All financial statements relating to
Borrowers and their Domestic Subsidiaries that have been delivered by Borrowers
to Lender have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrowers' and their Domestic Subsidiaries' financial condition as of the date
thereof and results of operations for the period then ended.  There has not been
a Material Adverse Change with respect to Borrowers and their Domestic
Subsidiaries (or Guarantors, as applicable) since the date of the latest
financial statements submitted to Lender on or before the Closing Date.

5.11     Fraudulent Transfer.  No transfer of property is being made by any
Borrower or any Domestic Subsidiary of a Borrower and no obligation is being
incurred by any Borrower or any Domestic Subsidiary of a Borrower in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of Borrowers or their Subsidiaries.

5.12     Employee Benefits.  Except as set forth on Schedule 5.12, none of
Borrowers, any of their Domestic Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

5.13     Environmental Condition.  Except as set forth on Schedule 5.13, (a) to
Borrowers' knowledge, none of Borrowers' or their Subsidiaries' properties or
assets has ever been used by Borrowers, their Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of applicable Environmental Law, (b) to Borrowers' knowledge, none of
Borrowers' or their Subsidiaries' properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) none of Borrowers or any of their
Subsidiaries have received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by
Borrowers or their Subsidiaries, and (d) none of Borrowers or any of their
Subsidiaries have received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by any Borrower or any Subsidiary of a
Borrower resulting in the releasing or disposing of Hazardous Materials into the
environment.

5.14     Brokerage Fees.  Borrowers and their Domestic Subsidiaries have not
utilized the services of any broker or finder in connection with obtaining
financing from Lender under this Agreement and no brokerage commission or
finder's fee is payable by Borrowers or their Domestic Subsidiaries in
connection herewith.

5.15     Intellectual Property.  Each Borrower and each Domestic Subsidiary of a
Borrower owns, or holds licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted.  Attached hereto as Schedule 5.15 (as updated
from time to time) is a true, correct, and complete listing of all material
patents, patent applications, trademarks, trademark applications, copyrights,
and copyright registrations as to which each Borrower or one of its Domestic
Subsidiaries is the owner or is an exclusive licensee.

5.16     Leases.  Borrowers and their Domestic Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating.  All of such leases are
valid and subsisting and no material default by Borrowers or their Domestic
Subsidiaries exists under any of them.

5.17     DDAs.  Set forth on Schedule 5.17 are all of Borrowers' and their
Domestic Subsidiaries' Deposit Accounts and Securities Accounts, including, with
respect to each bank or securities intermediary, (i) the name and address of
such Person, and (ii) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

5.18     Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrowers or their Subsidiaries in writing to
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Borrowers or their Subsidiaries in writing to the Lender will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

5.19     Indebtedness.  Set forth on Schedule 5.19 is a true and complete list
of all Indebtedness of each Borrower and each Domestic Subsidiary of a Borrower
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness on the date of this Agreement and the
principal terms thereof.

5.20     Compliance with Laws.  Borrowers possess all necessary or appropriate
licenses, permits and authorities to conduct their businesses as presently
conducted and are in compliance with all laws applicable to the Borrowers in the
operation of their business and in the use and occupancy of their property,
including, without limitation, federal, state, and local environmental and tax
laws and regulations and the Employee Retirement Income Security Act, as
amended, and regulations thereunder except where the failure to hold any license
or permit or any non-compliance would not reasonably be expected to result in a
Material Adverse Change.

5.21     Non-Material Domestic Subsidiaries.  None of the events permitted by
the exceptions allowed for Non-Material Subsidiaries set forth in Sections 6.11,
7.3, 7.4, 7.10, 8.3, 8.5, 8.6, 8.7, 8.8, or 8.10 will cause a Material Adverse
Change with respect to Borrowers and their Material Domestic Subsidiaries (taken
as a whole) since the date of the latest financial statements submitted to
Lender on or before the Closing Date.  Except for intercompany balances, none of
the Non-Material Domestic Subsidiaries owns any asset (including without
limitation any patent, trademark, copyright, or other intellectual property), or
is the licensee, permittee, or other authorized user or person under any
license, permit, or other similar agreement, the absence of which would create a
Material Adverse Change to the business of Borrowers and their Material Domestic
Subsidiaries (taken as a whole), as such business is presently conducted. 
Except for intercompany balances, none of the Non-Material Domestic Subsidiaries
is subject to any liability that would create a Material Adverse Change to the
business of Borrowers and their Material Domestic Subsidiaries (taken as a
whole), as such business is presently conducted.

6.         AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until payment in full of the Obligations, Borrowers shall, and
shall cause each of their respective Domestic Subsidiaries to, do all of the
following:

6.1       Accounting System.  Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Lender. 

6.2       Collateral Reporting.  Provide Lender with the following documents at
the following times in form satisfactory to Lender:

Monthly (not later than

        (i) the 30th day after the end of each month that is not the last month
of a calendar quarter, and

        (ii) the 45th day after the end of each calendar quarter)

            (a)        a Borrowing Base Certificate (including detail regarding
those Accounts of Borrowers that are not Eligible Accounts),

            (b)        a summary aging, by vendor, of Borrowers' and their
Domestic Subsidiaries' accounts payable and any book overdraft, and

            (c)        a detailed report regarding Borrowers' and their Domestic
Subsidiaries' cash and Cash Equivalents including an indication of which amounts
constitute Qualified Cash.

Quarterly (not later than the 45th day after the end of each calendar quarter)

            (d)        a detailed list of each Borrower's and each Domestic
Subsidiary of a Borrower's customers, and

            (e)        a report regarding each Borrower's and each Domestic
Subsidiary of a Borrower's accrued, but unpaid, ad valorem taxes.

Promptly upon request by Lender, in the exercise of its Permitted Discretion

            (f)         copies of invoices in connection with Borrowers' and
their Domestic Subsidiaries' Accounts, credit memos, remittance advices, deposit
slips, shipping and delivery documents in connection with Borrowers' and their
Domestic Subsidiaries' Accounts and, for Inventory and Equipment acquired by
Borrowers or their Domestic Subsidiaries, purchase orders and invoices, and

            (g)        such other reports as to the Collateral, or the financial
condition of Borrowers and their Domestic Subsidiaries, as Lender may request in
the exercise of its Permitted Discretion.

In addition, each Borrower agrees to cooperate fully with Lender to facilitate
and implement a mutually agreeable system of electronic collateral reporting in
order to provide electronic reporting of each of the items set forth above.

6.3       Financial Statements, Reports, Certificates.  Deliver to Lender:

(a)        as soon as available, but in any event within 30 days (45 days in the
case of a month that is the end of one of Parent's fiscal quarters and on or
before June 14, 2007, for the months ending February 28, 2007, and March 31,
2007) after the end of each month during each of Parent's fiscal years,

(i)         a company-prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent's and its Domestic Subsidiaries'
operations during such period,

(ii)        a certificate signed on behalf of the Parent by the chief financial
officer or, if the chief financial officer is not available, the chief
accounting officer of Parent to the effect that:

A.        the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Domestic Subsidiaries,

B.         the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, and except for changes in the ordinary course not
otherwise constituting an Event of Default), and

C.        there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto), and

(iii)       for each month that is the date on which a financial covenant in
Section 7.17 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.17,

(b)        as soon as available, but in any event within 45 days after the end
of each quarter during each of Parent's fiscal years (but notwithstanding the
foregoing, on or before June 14, 2007, for the fiscal quarter ending March 31,
2007),

(i)         a company-prepared consolidating balance sheet and income statement
covering Parent's and its Domestic Subsidiaries' operations during such period
(the omission of a consolidating cash flow statement from this clause being
intentional),

(ii)        a certificate signed on behalf of the Parent by the chief financial
officer or, if the chief financial officer is not available, the chief
accounting officer of Parent to the effect that:

A.        the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Domestic Subsidiaries,

B.         the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, and except for changes in the ordinary course not
otherwise constituting an Event of Default), and

C.        there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto),

(c)        as soon as available, but in any event within 90 days after the end
of each of Parent's fiscal years,

(i)         consolidated financial statements of Parent and its Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Lender and certified, without any qualifications, by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and

(ii)        a certificate of such accountants addressed to Lender stating that,
in the course of performing their audit of the aforedescribed annual financial
statements, there did not come to the attention of such accountants the
existence of any Default or Event of Default under Section 7.17 with respect to
the subject fiscal year,

(d)        as soon as available, but in any event within 30 days after the start
of each of Parent's fiscal years, Projections, in form and substance (including
as to scope and underlying assumptions) satisfactory to Lender, in its Permitted
Discretion, for the forthcoming twelve (12) months, month by month, certified by
the chief financial officer or chief accounting officer of Parent as being such
officer's diligently prepared good faith estimate of the financial performance
of Parent and its Domestic Subsidiaries during the period covered thereby,

(e)        if and when (or within five Business Days after) filed by any
Borrower,

(i)         notice of the filing of each Form 10-Q quarterly reports, Form 10‑K
annual reports, and Form 8-K current reports (it being contemplated that Lender
will obtain the actual filings using Lender's own resources),

(ii)        any other filings made by such Borrower with the SEC,

(iii)       copies of Borrowers' United States federal income tax returns, any
Domestic Subsidiary's United States federal partnership tax reports, and any
amendments thereto, filed with the Internal Revenue Service, and

(iv)       any other information that is provided by Parent to its shareholders
generally,

(f)         if and when (or within five Business Days after) sent or received by
any Borrower, copies of any notices, demands, or notices of default from any
Borrower to the holders of the Outstanding Notes or from any one of the trustee
under the Senior Indenture, the trustee under the indenture governing the
Existing Notes, or the holders of 25% or more of the then outstanding aggregate
principal amount of either the Existing Notes or the Senior Notes,

(g)        if and when filed by any Borrower or any Domestic Subsidiary of a
Borrower and if requested by Lender, satisfactory evidence of payment of
applicable excise taxes in each jurisdiction in which (i) any Borrower or any
Domestic Subsidiary of a Borrower conducts business or is required to pay any
such excise tax, (ii) any Borrower's or any Domestic Subsidiary of a Borrower's
failure to pay any such applicable excise tax would result in a Lien on the
properties or assets of such Borrower or such Domestic Subsidiary, or (iii) any
Borrower's and any Domestic Subsidiary of a Borrower's failure to pay any such
applicable excise tax reasonably could be expected to result in a Material
Adverse Change,

(h)        as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers are taking or propose to take with respect
thereto,

(i)         promptly after the commencement thereof, but in any event within 5
Business Days after the service of process with respect thereto on any Borrower
or any Domestic Subsidiary of a Borrower, notice of all actions, suits, or
proceedings brought by or against any Borrower or any Domestic Subsidiary of a
Borrower before any Governmental Authority that, if determined adversely to such
Borrower or such Domestic Subsidiary, could be reasonably expected to result in
a Material Adverse Change, and

(j)         promptly upon the request of Lender, any other report reasonably
requested relating to the financial condition of Borrowers or their Domestic
Subsidiaries.

In addition to the financial statements referred to above, Borrowers agree to
deliver financial statements for the subject dates and periods prepared on both
a consolidated and consolidating basis; provided, however, that the monthly
financial statements provided pursuant to Section 6.3(a) and the annual, audited
financial statements provided pursuant to Section 6.3(c) need be only on a
consolidated basis.  Parent also agrees that no Domestic Subsidiary of Parent
will have a fiscal year different from that of Parent.  Borrowers agree to
cooperate with Lender to allow Lender to consult with their independent
certified public accountants if Lender reasonably requests the right to do so
and that, in such connection, their independent certified public accountants are
authorized to communicate with Lender and to release to Lender whatever
financial information concerning Borrowers or their Subsidiaries that Lender
reasonably may request; provided, however, that Borrowers make no assurance with
respect to the independent determinations of the accountants as to the nature or
extent of their cooperation.

6.4       Guarantor Reports.  Cause each Guarantor to deliver its annual
unaudited financial statements at the time when Parent provides its audited
financial statements to Lender, but only to the extent such Guarantor's
financial statements are not consolidated with Parent's financial statements,
and copies of all of its federal income tax returns (unless filing consolidated
returns with Parent) as soon as the same are available and in any event no later
than 30 days after the same are required to be filed by law (after giving effect
to any properly filed extension).

6.5       Maintenance of Properties.  Maintain and preserve all of their
properties which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee,
so as to prevent any loss or forfeiture thereof or thereunder, if the loss or
forfeiture would cause a Material Adverse Change.

6.6       Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers,
their Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrowers will, and will cause their Subsidiaries to, make
timely payment or deposit of all tax payments and withholding taxes required of
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Lender with proof satisfactory to Lender indicating that the
applicable Borrower or Subsidiary of a Borrower has made such payments or
deposits, except to the extent of any pending Permitted Protests in respect
thereof.

6.7       Insurance

(a)        At Borrowers' expense, maintain insurance respecting their and their
Domestic Subsidiaries' assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses.  Borrowers
also shall maintain public liability and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation.  All
such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Lender.  Borrowers shall deliver
copies of all such policies to Lender with a satisfactory lender's loss payable
endorsement (other than in respect of workers' compensation insurance) naming
Lender as loss payee (as its interests appear) or additional insured, as
appropriate.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever.

(b)        Administrative Borrower shall give Lender prompt notice of any loss
covered by such insurance.  Lender shall have the exclusive right to adjust any
losses claimed under any such insurance policies in excess of $1,000,000 (or in
any amount after the occurrence and during the continuation of an Event of
Default), without any liability to Borrowers whatsoever in respect of such
adjustments absent gross negligence or willful misconduct by Lender.  Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Lender to be applied at the option of Lender either to the prepayment of the
Obligations; provided, that in the case of proceeds of casualty insurance
involving a casualty where the proceeds are in an amount less than $1,000,000
and so long as no Event of Default shall then be continuing, then such proceeds
shall be disbursed to Administrative Borrower under staged payment terms
reasonably satisfactory to Lender in the exercise of its Permitted Discretion
for application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

(c)        Borrowers shall not, and shall not suffer or permit their Domestic
Subsidiaries to, take out separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 6.7,
unless Lender is included thereon as named insured with the loss payable to
Lender under a lender's loss payable endorsement or its equivalent. 
Administrative Borrower immediately shall notify Lender whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Lender.

6.8       Location of Inventory and Equipment.  Keep Borrowers' and their
Domestic Subsidiaries' Inventory and Equipment only at the locations identified
on Schedule 5.4 and their chief executive offices only at the locations
identified on Schedule 5.6(b); provided, however, that Administrative Borrower
may amend Schedule 5.4 and Schedule 5.6(b) so long as such amendment occurs by
written notice to Lender not less than 30 days prior to the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated, so long as such new location is within the continental
United States, and so long as, at the time of such written notification, the
applicable Borrower provides to Lender a Collateral Access Agreement with
respect thereto.

6.9       Compliance with Laws.  Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

6.10     Leases.  Pay when due all rents and other amounts payable under any
leases to that any Borrower or any Domestic Subsidiary of a Borrower is a party
or by which any Borrower's or any Domestic Subsidiary of a Borrower's properties
and assets are bound, unless such payments are the subject of a Permitted
Protest or, in the case of any leases other than the Borrowers' lease of the
premises at 10811 S. Westview Circle, Houston, Texas (which premises are the
storage site for the US Seismic Library), the loss or forfeiture of such lease
would not cause a Material Adverse Change.

6.11     Existence.  At all times preserve and keep in full force and effect
each Borrower's and each Domestic Subsidiary of a Borrower's valid existence and
good standing and any rights and franchises material to their businesses;
provided, however, that nothing herein contained shall be deemed to prohibit or
limit any Non-Material Domestic Subsidiary from liquidating, winding up or
dissolving, or merging or consolidating with or into a Borrower or another
Domestic Subsidiary.

6.12     Environmental.

(a)        Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Lender documentation of such compliance
which Lender reasonably requests, (c) notify Lender, promptly upon obtaining
knowledge thereof, of any release of a Hazardous Material of any reportable
quantity from or onto property owned or operated by any Borrower or any
Subsidiary of a Borrower and take any Remedial Actions required to abate said
release or otherwise to come into compliance with applicable Environmental Law,
and (d) promptly, but in any event within 5 days of its receipt thereof, provide
Lender with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Borrower or any Subsidiary of a Borrower, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Borrower or any Subsidiary of a Borrower, and (iii) notice of a
violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

6.13     Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Lender if any written
information, exhibit, or report furnished to Lender contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made.  The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.

6.14     Formation of Subsidiaries.  At the time that any Borrower or any
Guarantor forms any direct or indirect Domestic Subsidiary or acquires any
direct or indirect Domestic Subsidiary after the Closing Date, such Borrower or
such Guarantor shall (a) cause such new Domestic Subsidiary to provide to Lender
a joinder to this Agreement or to the Guaranty and the Guarantor Security
Agreement, together with such other security documents, as well as appropriate
UCC‑1 financing statements, all in form and substance satisfactory to Lender in
the exercise of its Permitted Discretion (including being sufficient to grant
Lender a first priority Lien (subject to Permitted Liens) in and to the assets
of such newly formed or acquired Domestic Subsidiary), (b) provide to Lender a
pledge agreement and appropriate certificates and powers or UCC‑1 financing
statements, hypothecating all of the direct or beneficial ownership interest
owned by the subject Borrower or Guarantor in such new Domestic Subsidiary, in
form and substance satisfactory to Lender in the exercise of its Permitted
Discretion, and (c) provide to Lender all other documentation, including one or
more opinions of counsel satisfactory to Lender in the exercise of its Permitted
Discretion, which in its Permitted Discretion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above.  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.14 shall be a Loan Document.

6.15     Mergers and Transfers of Assets.  In the event that any Domestic
Subsidiary merges into another Domestic Subsidiary or Borrower or sells,
assigns, or conveys assets to another Domestic Subsidiary or Borrower, Borrowers
will (i) give Lender telephonic or written notice at least one week but not more
than one month prior to any such merger, sale, assignment or conveyance, (ii)
will promptly thereafter deliver to Lender such amendments to and reaffirmations
of the Loan Documents, each in form and substance satisfactory to Lender, that
Lender may request in connection therewith, and (iii) cause to filed, if
necessary, appropriate amendments to financing statements on Form UCC-3 in such
office or offices and to take such other actions as may be necessary or, in the
Permitted Discretion of Lender, desirable to continue the perfection the
Lender's Liens in the Collateral.

7.         NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until payment in full of the Obligations, Borrowers will not
and will not permit any of their respective Domestic Subsidiaries to do any of
the following:

7.1       Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a)        Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit;

(b)        Indebtedness set forth on Schedule 5.19 and guarantees thereof;

(c)        Permitted Purchase Money Indebtedness;

(d)        refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Lender's Permitted
Discretion, materially impair the prospects of repayment of the Obligations by
Borrowers or materially impair Borrowers' creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the then
extant principal amount of, or interest rate with respect to, the Indebtedness
so refinanced, renewed, or extended or add one or more Borrowers as liable with
respect thereto if such additional Borrowers were not liable with respect to the
original Indebtedness, (iii) such refinancings, renewals, or extensions do not
result in a shortening of the average weighted maturity of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions, that,
taken as a whole, are materially more burdensome or restrictive to the
applicable Borrower, (iv) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must be
include subordination terms and conditions that, taken as a whole, are at least
as favorable to Lender as those that were applicable to the refinanced, renewed,
or extended Indebtedness, and (v) the Indebtedness that is refinanced, renewed,
or extended is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended;

(e)        endorsement of instruments or other payment items for deposit;

(f)         Indebtedness constituting Investments permitted under Section 7.12
below;

(g)        other unsecured Indebtedness in a principal amount not exceeding
$5,000,000 at any time outstanding, provided, however, that no Borrower or
Domestic Subsidiary may incur any such Indebtedness owing to ValueAct Capital or
Seitel Holdings, except as provided for in Sections 7.13(a) or  7.13(c) below,
unless such Indebtedness is (i) incurred pursuant to agreements and instruments
in form and substance satisfactory to Lender in its Permitted Discretion, and
(ii) fully subordinate to the Obligations on terms and conditions satisfactory
to Lender in its Permitted Discretion; and

(h)        any Indebtedness owing from a Borrower to another Borrower or from a
Domestic Subsidiary to another Domestic Subsidiary or a Borrower, in each case
subordinated to the Obligations on terms and conditions satisfactory to Lender.

7.2       Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

7.3       Restrictions on Fundamental Changes

(a)        Except for the Acquisition and, subject to the conditions set forth
in Section 6.15 above, the merger, consolidation, amalgamation or other
combination of a Domestic Subsidiary of Parent with or into another Domestic
Subsidiary of Parent or a Borrower (so long as the Borrower is the surviving
entity in any merger of a Domestic Subsidiary into a Borrower), enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock.

(b)        Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided, however, that nothing herein contained shall be deemed
to prohibit or limit any Non-Material Domestic Subsidiary from liquidating,
winding up or dissolving, or any Domestic Subsidiary from merging or
consolidating with or into a Borrower or another Domestic Subsidiary in
accordance with Section 7.3(a) above.

(c)        Other than Permitted Dispositions and transactions in the ordinary
course of business consistent with past practices and the licensing of the US
Seismic Library in the ordinary course of business, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets; provided,
however, that nothing herein contained shall be deemed to prohibit or limit any
Non-Material Domestic Subsidiary from liquidating, winding up or dissolving, or
any Domestic Subsidiary from merging or consolidating with or into a Borrower or
another Domestic Subsidiary in accordance with Section 7.3(a) or (b) above.

7.4       Disposal of Assets.  Convey, sell, lease, license, assign, transfer,
or otherwise dispose of all or any substantial portion of the assets of any
Borrower or any Domestic Subsidiary of a Borrower, other than the following:

(a)        Permitted Dispositions,

(b)        transactions in the ordinary course of business consistent with past
practices,

(c)        the licensing of the US Seismic Library in the ordinary course of
business,

(d)        transactions by Non-Material Domestic Subsidiaries permitted pursuant
to Section 7.3, and

(e)        subject to the conditions set forth in Section 6.15 above, the sale,
assignment, or conveyance of assets, including Stock, from a Domestic Subsidiary
to another Domestic Subsidiary or to a Borrower.

Unless expressly permitted pursuant to the terms of this Agreement, the use and
transfer of money, Cash Equivalents, or any other asset or property by or from
any of the Loan Parties to any Domestic Subsidiary or Affiliate of a Loan Party
that is not organized under the laws of a jurisdiction located in the
continental United States of America expressly is prohibited by the terms of
this Agreement.

7.5       Change Name.  Change any Borrower's or any Domestic Subsidiary of a
Borrower's name, FEIN, organizational identification number, state of
organization, or organizational identity; provided, however, that a Borrower or
a Domestic Subsidiary of a Borrower may change its name upon at least 30 days
prior written notice by Administrative Borrower to Lender of such change and so
long as, at the time of such written notification, such Borrower or such
Domestic Subsidiary provides any financing statements or amendments necessary to
perfect and continue perfected Lender's Liens.

7.6       Nature of Business.  Make any change in the principal nature of their
business.

7.7       Prepayments and Amendments.  Except in connection with a refinancing
permitted by Section 7.1(d),

(a)        prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or any Domestic Subsidiary of a Borrower, other
than (i) to the extent no Default or Event of Default shall then be continuing
or shall result from such redemption, the redemption of up to 35% of the
outstanding principal of the Senior Notes in accordance with the terms of the
Senior Notes and the Senior Indenture, as each is in effect on the date hereof,
solely out of the proceeds of the issuance of common stock of Parent, (ii) to
the extent no Default or Event of Default shall then be continuing or shall
result from such repayment or redemption, the repayment or redemption of
Existing Notes, and (iii) the Obligations in accordance with this Agreement, or

(b)        directly or indirectly, amend, modify, alter, increase, or change any
of the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under Section
7.1(b).

7.8       Change of Control.  Cause, permit, or suffer, directly or indirectly,
any Change of Control.

7.9       Consignments.  Consign any of their Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

7.10     Distributions.  Other than distributions or declaration and payment of
dividends by a Domestic Subsidiary or a Borrower to a Domestic Subsidiary or a
Borrower (including, without limitation, liquidating distributions by
Non-Material Domestic Subsidiaries) in the ordinary course of business, or such
distributions or declaration and payment of dividends not in the ordinary course
of business that are deposited into a Cash Management Account, make any
distribution or declare or pay any distributions or dividends (in cash or other
property) on any of its shares of Stock of any class, whether now or hereafter
outstanding, or other ownership interests, or purchase, redeem, cancel, acquire
or retire any of its Stock or other ownership interests or Stock or other
ownership interests of any of their Subsidiaries or any option, warrant, or
other right to acquire such Stock or other ownership interests, or apply or set
apart any of their assets therefor, or make any distribution (by reduction of
capital or otherwise) in respect of any such shares of Stock or other ownership
interests or any such option, warrant or other right; provided, however, that
Parent may make distributions to Seitel Holdings: (i) so long as Parent is the
sole direct Subsidiary of Seitel Holdings and has no other assets or operations,
in an aggregate amount equal to the lesser of (1) so long as no Default or Event
of Default exists and is continuing, the amount that would be due with respect
to a consolidated, combined or similar federal, state or local tax return that
included Seitel Holdings and its Subsidiaries for which Seitel Holdings would be
the corporate parent plus the net amount of the applicable tax that Seitel
Holdings actually owes to the relevant taxing authority as a result of its
ownership of Parent, and (2) the actual amount of such franchise or similar
taxes and fees of Seitel Holdings required to maintain Seitel Holdings'
corporate or other existence, and (ii) at all other times, so long as no Default
or Event of Default exists and is continuing, an amount equal to the lesser of
(1) the portion of a consolidated, combined or similar federal, state or local
tax return that included Seitel Holdings and its Subsidiaries for which Seitel
Holdings would be the corporate parent equal to the amount that would be due
with respect to a consolidated, combined or similar federal, state or local tax
return that included Parent and its Subsidiaries for which Parent would be the
corporate parent and (2) the net amount of the applicable tax that Seitel
Holdings actually owes to the relevant taxing authority as a result of its
ownership of Parent, provided, however, that in each case in the event that any
such distribution exceeds the amount of the applicable taxes, Borrowers will
cause Seitel Holdings to reimburse any excess amounts to Parent within 10 days
of the payment of such taxes and if any such excess amounts are not reimbursed
with 10 days, Parent will not make any further distributions for tax purposes
until such excess amounts are reimbursed in full, provided, further, that, to
the extent deemed to be distributions, Parent may make distributions to Seitel
Holdings pursuant to and in accordance with Section 7.13(a) and Section 7.13(c)
below.

7.11     Accounting Methods.  Modify or change their fiscal year or their method
of accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrowers' or their Domestic Subsidiaries' accounting
records without said accounting firm or service bureau agreeing to provide
Lender information regarding Borrowers' and their Domestic Subsidiaries'
financial condition. 

7.12     Investments.  Directly or indirectly, make or acquire any Investment,
or incur any liabilities (including contingent obligations) for or in connection
with any Investment, except for the following:

(a)        Permitted Investments,

(b)        existing Investments in direct and indirect Subsidiaries of Parent,

(c)        Investments in direct or indirect Subsidiaries of Parent to the
extent, but only to the extent, of inter-company accounts converted to equity of
a Subsidiary (in the ordinary course of business on terms and conditions
consistent with past practices of Parent and its Subsidiaries) in order to meet
equity capital requirements for such Subsidiaries under Canadian law;

(d)        Investments made on or after the Closing Date in Canadian
Subsidiaries in an aggregate amount not to exceed at any one time (i)
$10,000,000.00 plus (ii) an amount equal to distributions made, directly or
indirectly but without duplication, by Canadian Subsidiaries to any Borrower
from and after the Closing Date less any distributions for the payment of taxes,
amounts paid for goods and services rendered by Canadian Subsidiaries, and other
accounts receivable and similar items owing to Canadian Subsidiaries;

(e)        investments in promissory notes payable by Paul Frame made prior to
the Closing Date; and

(f)         Investments permitted under Section 7.1(h) above;

provided, however, that Administrative Borrower and its Domestic Subsidiaries
shall not have Permitted Investments (other than in the Cash Management
Accounts) in Deposit Accounts or Securities Accounts in an aggregate amount in
excess of $50,000 outstanding at any one time unless Administrative Borrower or
its Domestic Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements or similar
arrangements governing such Permitted Investments in order to perfect (and
further establish) the Lender's Liens in such Permitted Investments.  Subject to
the foregoing proviso, Borrowers shall not and shall not permit their Domestic
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless Lender shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.

7.13     Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower except for:

(a)        reimbursement of or payment to ValueAct Capital or Seitel Holdings by
Parent of fees, costs and expenses incurred in connection with the Acquisition
and Senior Note Offering in an aggregate amount not to exceed $3,500,000.00,

(b)        subject to the conditions set forth in Section 7.1(g) above,
transactions that are in the ordinary course of Borrowers' business, upon fair
and reasonable terms, that are fully disclosed to Lender, and that are no less
favorable to Borrowers than would be obtained in an arm's length transaction
with a non-Affiliate; and

(c)        transactions with ValueAct Capital, Seitel Holdings or their
respective Affiliates so long as:

(i)         no Default or Event of Default exists and is continuing when such
transaction is entered into and no payments may be made while a Default or Event
of Default exists and is continuing or would result from such payment,

(ii)        the aggregate amount of payments made to ValueAct Capital, Seitel
Holdings and their respective Affiliates pursuant to such transactions does not
exceed $2,500,000.00 in any calendar year,

(iii)       immediately after giving effect to each payment in connection with
such transactions and all other payments to be made by Borrowers and their
Subsidiaries on such day, Borrowers' will have Availability equal to or greater
than $5,000,000.00, and

(iv)       all such transactions are pursuant to that certain Advisory
Agreement, dated January 30, 2007 (the ("Advisory Agreement"), among Seitel
Holdings, Parent (as successor in interest to Seitel Acquisition Corp.), and
ValueAct Capital Management, L.P., as in effect on the Closing Date or the
Advisory Agreement as amended from time to time pursuant to amendments approved
in writing by Lender in its Permitted Discretion or such other written agreement
as may be approved (including any amendments thereto) in writing by Lender in
its Permitted Discretion; and

(d)        subject to the conditions set forth in Section 6.15 above, (i) the
Acquisition, (ii) the merger, consolidation, amalgamation or other combination
of a Domestic Subsidiary of Parent with or into another Domestic Subsidiary of
Parent or a Borrower (so long as the Borrower is the surviving entity in any
merger of a Domestic Subsidiary into a Borrower), or (iii) the sale, assignment,
or conveyance of assets, including Stock, from a Domestic Subsidiary to another
Domestic Subsidiary or to a Borrower;

provided, however, that, transactions in the ordinary course of Borrowers'
business include but are not limited to the following types of recurring
inter-company transactions, entered in the ordinary course of business on terms
and conditions consistent with past practices of Parent and its Subsidiaries,
all of which are inter-company transactions among only Parent or a Subsidiary of
Parent, which transactions are eliminated from the consolidated accounts of
Parent and its Subsidiaries in accordance with GAAP:

            (1)        royalty fees assessed on a quarterly basis,

            (2)        interest charged on inter-company balances,

            (3)        capitalization of certain inter-company loans as
described in Section 7.12,

            (4)        commission expenses and revenue net of brokers' fees from
certain data sales, and

            (5)        Investments permitted by Section 7.12(d) above.

7.14     Suspension.  Suspend or go out of a substantial portion of their
business, unless such suspension or going out of a substantial portion of their
business would not result in a Material Adverse Change.

7.15     Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (i) on the Closing Date to pay fees, costs and expenses associated
with the consummation of the Acquisition and the transactions contemplated by
this Agreement and (ii) thereafter to (1) fund Borrowers' working capital needs
and other general corporate and partnership purposes (including reimbursement of
Seitel Holdings by Parent permitted by Section 7.13(a) above of fees, costs and
expenses incurred in connection with the Acquisition and Senior Note Offering in
an amount not to exceed $3,500,00.00), all in the ordinary course of business
and (2) for the redemption or repayment of Existing Notes in an amount not to
exceed $2,500,000.00 in the aggregate, in each case consistent with the terms
and conditions hereof, and for its lawful and permitted purposes. In no event
will proceeds of the Revolving Credit Facility be used for the repurchase or
redemption of the Senior Notes, in whole or in part, without the prior written
consent of Lender.

7.16     Inventory and Equipment with Bailees.  Store the US Seismic Library at
any time now or hereafter with a bailee, warehouseman, or similar party without
Lender's prior written consent, or store any material amount of the Inventory or
Equipment of Borrowers or their Domestic Subsidiaries (other than the US Seismic
Library) at any time now or hereafter with a bailee, warehouseman, or similar
party, without providing to Lender a Collateral Access Agreement from such
bailee, warehouseman, or similar party.

7.17     Financial Covenants.

(a)        Minimum Cash Margin.  Fail to maintain or achieve a Cash Margin
measured on a calendar quarter-end basis, of at least the amount set forth in
the table attached hereto as Schedule 7.17(a) for the trailing twelve-month
period ending on the applicable quarter-end date set forth in the table attached
hereto as Schedule 7.17(a):

(b)       Maximum Net Cash Capital Expenditures.  Make Net Cash Capital
Expenditures in any fiscal year in excess of the amount set forth in the table
attached hereto as Schedule 7.17(b) for the applicable fiscal year.

8.         EVENTS OF DEFAULT.  Any one or more of the following events shall
constitute an event of default (each, an "Event of Default") under this
Agreement:

8.1       If Borrowers fail to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender, reimbursement of Lender Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations (including any portion thereof that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), and such failure
continues for a period of 3 Business Days, or (b) all or any portion of the
principal of the Obligations;

8.2       If any Borrower

(a)        fails to perform, keep, or observe any term, provision, covenant, or
agreement contained in Sections 2.7, 4.2, 4.4, 4.6, 6.7, 6.11, 6.12, 6.14, and
7.1 through 7.17 (inclusive) of this Agreement;

(b)        fails or neglects to perform, keep, or observe any term, provision,
covenant, or agreement contained in Sections 4.5, 6.2, 6.3, 6.4, and 6.13 of
this Agreement and such failure continues for a period of five (5) Business
Days; or

(c)        fails or neglects to perform, keep, or observe any other term,
provision, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents); in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 Business Days;

provided that, during any period of time that any such failure or neglect
referred to in this paragraph exists, even if such failure or neglect is not yet
an Event of Default, Lender shall be relieved of its obligation to extend credit
hereunder;

8.3       If (a) any material portion of any Borrower's or any Material Domestic
Subsidiary's assets, or (b) an amount (measured on the basis of either book
value or fair market value, whichever is greater, on an aggregate, cumulative
basis for all Non‑Material Domestic Subsidiaries, from the Closing Date through
any date of measurement) in excess of $250,000.00 (exclusive of intercompany
balances) of one or more Non-Material Domestic Subsidiaries' assets is attached,
seized, subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person, and the same is not discharged before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such property or asset is subject to forfeiture by such Borrower, Material
Domestic Subsidiary, or Non-Material Domestic Subsidiaries;

8.4       If an Insolvency Proceeding is commenced by any Borrower, any Material
Domestic Subsidiary, or one or more Non-Material Domestic Subsidiaries that owns
assets (exclusive of intercompany balances on the financial statements of any
such Non‑Material Domestic Subsidiary) in excess of $250,000.00 (measured on the
basis of book value or fair market value, whichever is greater, on an aggregate,
cumulative basis for all such Non‑Material Domestic Subsidiaries, from the
Closing Date through any date of measurement);

8.5       If an Insolvency Proceeding is commenced against any Borrower, any
Material Domestic Subsidiary, or one or more Non-Material Domestic Subsidiaries
that owns assets (exclusive of intercompany balances on the financial statements
of any such Non‑Material Domestic Subsidiary) in excess of $250,000.00 (measured
on the basis of book value or fair market value, whichever is greater, on an
aggregate, cumulative basis for all such Non‑Material Domestic Subsidiaries,
from the Closing Date through any date of measurement), and any of the following
events occur:  (a) the applicable Borrower, Material Domestic Subsidiary, or
Non‑Material Domestic Subsidiary consents to the institution of the Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted; provided, however, that, during the pendency of such
period, Lender shall be relieved of its obligations to extend credit hereunder,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 45
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Lender shall be relieved of its obligation to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, any Borrower, any Material
Domestic Subsidiary, or one or more Non-Material Domestic Subsidiaries that owns
assets (exclusive of intercompany balances on the financial statements of any
such Non‑Material Domestic Subsidiary) in excess of $250,000.00 (measured on the
basis of book value or fair market value, whichever is greater, on an aggregate,
cumulative basis for all such Non‑Material Domestic Subsidiaries, from the
Closing Date through any date of measurement), or (e) an order for relief shall
have been entered therein;

8.6       If any Borrower, any Domestic Subsidiary, or one or more Non-Material
Domestic Subsidiaries that owns assets (exclusive of intercompany balances on
the financial statements of any such Non‑Material Domestic Subsidiary) in excess
of $250,000.00 (measured on the basis of book value or fair market value,
whichever is greater, on an aggregate, cumulative basis for all such
Non‑Material Domestic Subsidiaries, from the Closing Date through any date of
measurement) is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs;

8.7       (a)        If a notice of Lien is filed of record either (i) with
respect to any Borrower's or any Material Domestic Subsidiary's assets, or
(ii) with respect to the assets of any one or more Non‑Material Domestic
Subsidiaries that owns assets (exclusive of intercompany balances) in excess of
$250,000.00 (measured on the basis of book value or fair market value, whichever
is greater, on an aggregate, cumulative basis for all such Non‑Material Domestic
Subsidiaries, from the Closing Date through any date of measurement), by the
United States or any department, agency, or instrumentality thereof (a "Federal
Lien"), or by any state, county, municipal, or governmental agency and such
state, county, municipal, or governmental agency Lien has priority over the
Liens of Lender in and to the Collateral or any portion thereof (a "Non-Federal
Priority Lien"); or

(b)        If a notice of Lien is filed of record either (i) with respect to any
Borrower's or any Material Domestic Subsidiary's assets, or (ii) with respect to
the assets of any one or more Non‑Material Domestic Subsidiaries that owns
assets (exclusive of intercompany balances) in excess of $250,000.00 (measured
on the basis of book value or fair market value, whichever is greater, on an
aggregate, cumulative basis for all such Non‑Material Domestic Subsidiaries,
from the Closing Date through any date of measurement), by any state, county,
municipal, or governmental agency that is not a Non-Federal Priority Lien (a
"Non-Federal Non-Priority Lien"); provided, however, that, if the aggregate
amount claimed with respect to any such Non-Federal Non-Priority Liens, or
combination thereof, is less than $500,000, an Event of Default shall not occur
under this subsection if the claims that are the subject of such Liens are the
subject of Permitted Protests and if the Liens are released, discharged, or
bonded against within 30 days of each such Lien first being filed of record or,
if earlier, at least 5 days prior to the date on which assets that are subject
to such Liens are subject to being sold or forfeited and, in any such case,
Lender shall have the absolute right to establish and maintain a reserve against
the Borrowing Base and the Maximum Revolver Amount in an amount equal to the
aggregate amount of the underlying claims (determined by Lender, in its
Permitted Discretion, and irrespective of any Permitted Protests with respect
thereto and including any penalties or interest that are estimated by Lender, in
its Permitted Discretion, to arise in connection therewith);

8.8       If one or more judgments or other claims involving an aggregate amount
of $250,000 or more, in excess of the amount covered by insurance, becomes a
Lien or encumbrance upon any material portion of the assets of any Borrower, any
Material Domestic Subsidiary, or any Non-Material Domestic Subsidiary with
intercompany receivables in excess of $250,000, and the same is not released,
discharged, bonded against, or stayed pending appeal before the earlier of 30
days after the date it first arises or 5 days prior to the date on which such
asset is subject to being forfeited by such Borrower, Material Domestic
Subsidiary, or Non-Material Domestic Subsidiary;

8.9       (a) If there is a default in one or more agreements to which Borrower
is a party with one or more third Persons relative to Borrower's Indebtedness
involving an aggregate amount of $250,000, or more, and such default (i) occurs
at the final maturity of obligations thereunder, or (ii) results in a right by
such third Person(s), irrespective of whether exercised, to accelerate the
maturity of Borrower's obligations thereunder, or (b) if there is a default in
any other material agreement to which Borrower is a party with one or more third
Persons and such default results in a right by such third Person(s),
irrespective of whether exercised, to terminate such agreement;

8.10     If any Borrower, any Material Domestic Subsidiary, or one or more
Non-Material Domestic Subsidiaries that owns assets (exclusive of intercompany
balances) in excess of $250,000.00 (measured on the basis of book value or fair
market value, whichever is greater, on an aggregate, cumulative basis for all
such Non‑Material Domestic Subsidiaries, from the Closing Date through any date
of measurement) makes any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.11     If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to Lender
by any Borrower, any Subsidiary of a Borrower, or any officer, employee, agent,
or director of any Borrower or any Subsidiary of a Borrower;

8.12     If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder, other than as
expressly permitted pursuant to Section 7.3 above;

8.13     If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason (other than Lender's acts or omissions), fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien on or security interest in the
Collateral covered hereby or thereby;

8.14     Any provision of any Loan Document shall at any time for any reason be
declared to be null and void by a court of competent jurisdiction, or the
validity or enforceability thereof shall be contested by any Borrower or any
Domestic Subsidiary of a Borrower, or a proceeding shall be commenced by any
Borrower or any Domestic Subsidiary of a Borrower, or by any Governmental
Authority having jurisdiction over any Borrower or any Domestic Subsidiary of a
Borrower, seeking to establish the invalidity or unenforceability thereof, or
any Borrower or any Domestic Subsidiary of a Borrower shall deny that it has any
liability or obligation purported to be created under any Loan Document;

8.15     If any Guarantor fails to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Agreement or in
any of the other Loan Documents, subject to any applicable cure periods
(including cure periods provided in this Section 8); or

8.16     If there shall occur any default under the Outstanding Notes, any
indenture governing the Existing Notes, or the Senior Indenture that continues
beyond any applicable grace period and cure period.

9.         THE LENDER'S RIGHTS AND REMEDIES.

9.1       Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, Lender (at its election but without notice
of its election and without demand) may do any one or more of the following, all
of which are authorized by Borrowers:

(a)        Declare all Obligations, whether evidenced by this Agreement, by any
of the other Loan Documents, or otherwise, immediately due and payable;

(b)        Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and Lender;

(c)        Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Lender, but without affecting any of the
Lender's Liens in the Collateral and without affecting the Obligations;

(d)        Settle or adjust disputes and claims directly with Borrowers' Account
Debtors for amounts and upon terms which Lender considers advisable in the
exercise of its Permitted Discretion, and in such cases, Lender will credit the
Loan Account with only the net amounts received by Lender in payment of such
disputed Accounts after deducting all Lender Expenses incurred or expended in
connection therewith;

(e)        Cause Borrowers to hold all of their returned Inventory in trust for
Lender, and segregate all such Inventory from all other assets of Borrowers or
in Borrowers' possession;

(f)         Without notice to or demand upon any Borrower, make such payments
and do such acts as Lender considers necessary or reasonable in its Permitted
Discretion to protect its security interests in the Collateral.  Each Borrower
agrees to assemble the Collateral if Lender so requires, and to make the
Collateral available to Lender at a place that Lender may designate which is
reasonably convenient to both parties.  Each Borrower authorizes Lender to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, and to pay, purchase, contest, or compromise
any Lien that in Lender's Permitted Discretion appears to conflict with the
Lender's Liens in and to the Collateral and to pay all reasonable expenses
incurred in connection therewith and to charge Borrowers' Loan Account
therefor.  With respect to any of Borrowers' owned or leased premises, each
Borrower hereby grants Lender a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Lender's rights or remedies provided herein, at law, in equity, or otherwise;

(g)        Without notice to any Borrower (such notice being expressly waived),
and without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Borrower
held by Lender (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Borrower held by Lender;

(h)        Hold, as cash collateral, any and all balances and deposits of any
Borrower held by Lender, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i)         Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral.  Each Borrower hereby grants to Lender a license or other
right to use, without charge, such Borrower's labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Borrower Collateral, in
completing production of, advertising for sale, and selling any Borrower
Collateral and such Borrower's rights under all licenses and all franchise
agreements shall inure to Lender's benefit;

(j)         Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrowers' premises) as Lender, in the
exercise of its Permitted Discretion, determines is commercially reasonable.  It
is not necessary that the Borrower Collateral be present at any such sale;

(k)        Lender shall give notice of the disposition of the Borrower
Collateral as follows:

(i)         Lender shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or if some other disposition other than a
public sale is to be made of the Borrower Collateral, the time on or after which
the private sale or other disposition is to be made; and

(ii)        The notice shall be personally delivered or mailed, postage prepaid,
to Administrative Borrower as provided in Section 12, at least 10 days before
the earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Borrower Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l)         Lender may credit bid and purchase at any public sale;

(m)       Lender may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and

(n)        Lender shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents.

9.2       Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver.  No delay by
Lender shall constitute a waiver, election, or acquiescence by it.

10.       TAXES AND EXPENSES.

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all if, as, and to the
extent required under the terms of this Agreement, then, Lender, in its sole
discretion and without prior notice to any Borrower, may do any or all of the
following:  (a) make payment of the same or any part thereof, (b) set up such
reserves in Borrowers' Loan Account as Lender deems necessary to protect Lender
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.7 hereof, obtain and maintain insurance policies of the
type described in Section 6.7 and take any action with respect to such policies
as Lender deems prudent in the exercise of its Permitted Discretion.  Any such
amounts paid by Lender shall constitute Lender Expenses and any such payments
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement. 
Lender need not inquire as to, or contest the validity of, any such expense,
tax, or Lien and the receipt of the usual official notice for the payment
thereof shall be conclusive evidence that the same was validly due and owing.

11.       WAIVERS; INDEMNIFICATION.

11.1     Demand; Protest.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which any such Borrower may in any way be liable.

11.2     Lender's Liability for Collateral.  Each Borrower hereby agrees that: 
(a) so long as Lender complies with its obligations, if any, under the Code,
Lender shall not in any way or manner be liable or responsible for:  (i) the
safekeeping of the Borrower Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person (provided that, if such
Person has been chosen by Lender, such choice was made in Lender's Permitted
Discretion), and (b) all risk of loss, damage, or destruction of the Borrower
Collateral shall be borne by Borrowers.

11.3     Indemnification.  Each Borrower shall indemnify, defend, and hold the
Lender-Related Persons and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrowers' and their Domestic Subsidiaries'
compliance with the terms of the Loan Documents, and (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto (all the
foregoing, collectively, the "Indemnified Liabilities").  The foregoing to the
contrary notwithstanding, Borrowers shall have no obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or that is
based on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages).  This provision shall
survive the termination of this Agreement and the repayment of the Obligations. 
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12.       NOTICES.  Unless otherwise provided in this Agreement, all notices or
demands by Borrowers or Lender to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as Administrative Borrower or Lender, as applicable,
may designate to each other in accordance herewith), or telefacsimile to
Borrowers in care of Administrative Borrower or to Lender, as the case may be,
at its address set forth below:

  If to Administrative Borrower:  

SEITEL, INC.

10811 S. Westview Circle

Building C, Suite 100

Houston, Texas  77043

Attn:  Marcia Kendrick,

     Chief Accounting Officer

Fax No. (713) 881-8901

 

  with copies to:  

Porter & Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas  77002

Attn: Joyce Kao Soliman,

     Senior Associate

Fax No. (713) 226-6285

 

  If to Lender:    

WELLS FARGO FOOTHILL, INC.

1100 Abernathy Road, Suite 1600

Atlanta, Georgia    30328

Attn: Business Finance Manager

Fax No. (770) 804-0785

 

  with copies to:

HUGHES & LUCE, LLP

1717 Main Street, Suite 2800

Dallas, Texas  75201

Attn:  John O. Sutton, Jr.

Fax No.  (214) 939-5849

  

Lender and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail.  Each Borrower acknowledges and agrees that notices
sent by Lender in connection with the exercise of enforcement rights against
Borrower Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

13.       CHOICE OF LAW; JURY TRIAL WAIVER.

13.1    Choice of Law.  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

13.2    Choice of Venue.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND.  BORROWERS AND LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13.2.

13.3    Waiver of Jury Trial.  BORROWERS AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWERS AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

14.       ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1     Assignments and Participations

(a)        Lender may assign and delegate to one or more assignees (each an
"Assignee") that are Eligible Transferees all, or any ratable part of all, of
the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents; provided, however, that Borrowers may continue
to deal solely and directly with Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower by Lender and the
Assignee and (ii) Lender and its Assignee have delivered to Borrower an
appropriate assignment and acceptance agreement.  Anything contained herein to
the contrary notwithstanding, the Assignee need not be an Eligible Transferee if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of Lender.

(b)        From and after the date that Lender provides Administrative Borrower
with such written notice and executed assignment and acceptance agreement, (i)
the Assignee thereunder shall be a party hereto and, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such assignment
and acceptance agreement, shall have the rights and obligations of Lender under
the Loan Documents, and (ii) Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such assignment and acceptance agreement, relinquish its rights
(except with respect to Section 11.3 hereof) and be released from any future
obligations under this Agreement (and in the case of an assignment and
acceptance covering all or the remaining portion of Lender's rights and
obligations under this Agreement and the other Loan Documents, Lender shall
cease to be a party hereto and thereto), and such assignment shall effect a
novation between Borrowers and the Assignee; provided, however, that nothing
contained herein shall release Lender from obligations that survive the
termination of this Agreement, including Lender's obligations under Section 16.8
of this Agreement.

(c)        Immediately upon Borrower's receipt of such fully executed assignment
and acceptance agreement, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the rights and duties of Lender arising
therefrom.

(d)        Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of Lender (a
"Participant") participating interests in Obligations and the other rights and
interests of Lender hereunder and under the other Loan Documents; provided,
however, that (i) Lender shall remain the "Lender" for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations and the other rights and interests of
Lender hereunder shall not constitute a "Lender" hereunder or under the other
Loan Documents and Lender's obligations under this Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible for the performance of
such obligations, (iii) Borrowers and Lender shall continue to deal solely and
directly with each other in connection with Lender's rights and obligations
under this Agreement and the other Loan Documents, (iv) Lender shall not
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through Lender, or (E) change the
amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set‑off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant shall only be
derivative through Lender and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to Borrowers or
Guarantors, the Collections of Borrowers or their Domestic Subsidiaries, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by Lender.

(e)        In connection with any such assignment or participation or proposed
assignment or participation, Lender may, subject to the provisions of Section
16.8, disclose all documents and information which it now or hereafter may have
relating to Borrowers and their Subsidiaries and their respective businesses.

(f)         Any other provision in this Agreement notwithstanding, Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2     Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and Assignees of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without Lender's prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by Lender shall release any
Borrower from its Obligations.  Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by any Borrower is required in connection with
any such assignment.

15.       AMENDMENTS; WAIVERS.

15.1     Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by Lender and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective only in the
specific instance and, if a specific purpose is set forth in such waiver or
consent, for the specific purpose for which it was given.

15.2     No Waivers; Cumulative Remedies.  No failure by any party to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay in exercising the same, will operate as a waiver thereof.  No waiver by
any party will be effective unless it is in writing, and then only to the extent
specifically stated.  No waiver on any occasion shall affect or diminish any
party's rights thereafter to require strict performance on any subsequent
occasion of any provision of this Agreement.  The parties' rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that the parties may have.

16.       GENERAL PROVISIONS.

16.1     Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrowers and Lender.

16.2     Section Headings.  Section headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

16.3     Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrowers, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

16.4     Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5     Withholding Taxes.  All payments made by Borrowers hereunder or under
any note will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below).  All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of Lender, or (ii) to the extent that
such tax results from a change in the circumstances of Lender, including a
change in the residence, place of organization, or principal place of business
of Lender, or a change in the branch or lending office of Lender participating
in the transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
"Taxes").  If any Taxes are so levied or imposed, each Borrower agrees to pay
the full amount of such Taxes, and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.5 after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrowers shall not be required to
increase any such amounts payable to Lender if the increase in such amount
payable results from Lender's own willful misconduct or gross negligence. 
Borrowers will furnish to Lender as promptly as possible after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrowers.

16.6     Counterparts; Telefacsimile Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.

16.7     Revival and Reinstatement of Obligations.  If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to Lender of any
property in respect of the Obligations shall for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors' rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a "Voidable Transfer"), and if
Lender is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that Lender is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of Lender related thereto, the liability of Borrowers or
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

16.8     Confidentiality.  Lender agrees that material, non-public information
regarding Borrowers and their Subsidiaries and other Affiliates, their
operations, assets, and existing and contemplated business plans shall be
treated by Lender in a confidential manner, and shall not be disclosed by Lender
to Persons who are not parties to this Agreement, except:  (a) to attorneys for
and other advisors, accountants, auditors, and consultants to Lender, (b) to
Subsidiaries and Affiliates of Lender (including the Bank Product Providers),
provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 16.8, (c) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (d) as may be agreed to in advance by Administrative Borrower or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by
Lender or any of its Subsidiaries or Affiliates), (f) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of Lender's interest
under this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section 16.8, and (g) in connection with
any litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents.  The
provisions of this Section 16.8 shall survive for 2 years after the payment in
full of the Obligations.  Anything contained herein or in any other Loan
Document to the contrary notwithstanding, the obligations of confidentiality
contained herein and therein, as they relate to the transactions contemplated
hereby, shall not apply to the federal tax structure or federal tax treatment of
such transactions, and each party hereto (and any employee, representative, or
agent of any party hereto) may disclose to any and all Persons, without
limitation of any kind, the federal tax structure and federal tax treatment of
such transactions (including all written materials related to such tax structure
and tax treatment).  The preceding sentence is intended to cause the
transactions contemplated hereby to not be treated as having been offered under
conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or any
successor provision) of the Treasury Regulations promulgated under Section 6011
of the IRC, and shall be construed in a manner consistent with such purpose.  In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to the tax structure of the transactions contemplated hereby or any tax
matter or tax idea related thereto.

16.9     Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

16.10   USA PATRIOT Act.  Agent hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 ("Patriot Act"), it is required to obtain, verify and
record information that identifies each of the Loan Parties, which information
includes the names and addresses of Loan Parties and other information that will
allow Agent to identify the Loan Parties in accordance with the Patriot Act.

16.11   Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Lender shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Lender with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender shall not incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. 
To induce Lender to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against Lender by
any Borrower or by any third party whosoever, arising from or incurred by reason
of (a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) Lender's relying on any instructions of the Administrative
Borrower, or (c) any other action taken by Lender hereunder or under the other
Loan Documents, except that Borrowers will have no liability to any
Lender-Related Person under this Section 16.10 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender-Related
Person.

16.12   Amendment and Restatement.  Each Borrower acknowledges and agrees that
(a) this Agreement amends, restates and replaces, but does not extinguish the
indebtedness evidenced by, Prior Loan Agreement in its entirety, and (b) unless
otherwise amended, restated or replaced, each of the Loan Documents executed in
connection with the Prior Loan Agreement continues in full force and effect with
each reference therein to the Prior Loan Agreement being changed to refer to
this Agreement as the same may be further amended, modified, supplemented and
restated from time to time.

[Signature pages to follow.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

SEITEL, INC.,

a Delaware corporation

By:       /s/ Kevin P. Callaghan                                

           

SEITEL DATA, LTD.,

a Texas limited partnership

By:       Seitel Delaware, Inc.,

            a Delaware corporation, its general partner

            By:       /s/ Kevin P. Callaghan                    

 

SEITEL MANAGEMENT, INC.,

a Delaware corporation

By:       /s/ Kevin P. Callaghan                                

 

MATRIX GEOPHYSICAL, INC.,

a Delaware corporation

By:      /s/ Kevin P. Callaghan                                 

--------------------------------------------------------------------------------


SEITEL SOLUTIONS, LTD.,

a Texas limited partnership

By:       Seitel Solutions, Inc.,

            a Delaware corporation, its general partner

            By:       /s/ Kevin P. Callaghan                    

 

WELLS FARGO FOOTHILL, INC.,

a California corporation

By:       /s/ Stephen P. Caren                                   

            Stephen P. Caren, Vice President


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.         DEFINITIONS AND
CONSTRUCTION.................................................................................
1

1.1      
Definitions.......................................................................................................................
1

1.2       Accounting
Terms.........................................................................................................
23

1.3      
Code............................................................................................................................
23

1.4      
Construction.................................................................................................................
23

1.5       Schedules and
Exhibits..................................................................................................
23

2.         LOAN AND TERMS OF
PAYMENT.....................................................................................
23

2.1       Revolver
Advances.......................................................................................................
23

2.2       Intentionally
Omitted.....................................................................................................
25

2.3       Borrowing Procedures and
Settlements.........................................................................
25

2.4      
Payments......................................................................................................................
25

2.5      
Overadvances...............................................................................................................
27

2.6       Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.................... 27

2.7       Cash
Management........................................................................................................
28

2.8       Crediting
Payments.......................................................................................................
30

2.9       Designated
Account......................................................................................................
30

2.10     Maintenance of Loan Account; Statements of
Obligations.............................................. 30

2.11    
Fees.............................................................................................................................
30

2.12     Letters of
Credit...........................................................................................................
31

2.13     LIBOR
Option.............................................................................................................
33

2.14     Capital
Requirements....................................................................................................
36

2.15     Joint and Several Liability of
Borrowers........................................................................
36

3.         CONDITIONS; TERM OF
AGREEMENT.............................................................................
38

3.1       Conditions Precedent to the Effectiveness of this
Agreement.......................................... 38

3.2       Conditions Precedent to the Initial Extension of
Credit................................................... 42

3.3       Conditions Subsequent to the Initial Extension of
Credit................................................. 43

3.4       Conditions Precedent to all Extensions of
Credit............................................................ 43

3.5      
Term............................................................................................................................
44

3.6       Effect of
Termination.....................................................................................................
44

3.7       Early Termination by
Borrowers....................................................................................
44

4.         CREATION OF SECURITY
INTEREST................................................................................
45

4.1       Grant of Security
Interest..............................................................................................
45

4.2       Negotiable
Collateral....................................................................................................
45

4.3       Collection of Accounts, General Intangibles, and Negotiable
Collateral.......................... 45

4.4       Filing of Financing Statements; Commercial Tort Claims; Delivery of

            Additional Documentation
Required..............................................................................
46

4.5       Power of
Attorney........................................................................................................
46

4.6       Right to
Inspect.............................................................................................................
47

4.7       Control
Agreements......................................................................................................
47

5.         REPRESENTATIONS AND
WARRANTIES.........................................................................
48

5.1       No
Encumbrances........................................................................................................
48

5.2       Eligible
Accounts..........................................................................................................
48

5.3      
Equipment....................................................................................................................
48

5.4       Location of Inventory and
Equipment............................................................................
48

5.5       Inventory
Records........................................................................................................
48

5.6       State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational

            ID Number; Commercial Tort
Claims............................................................................
48

5.7       Due Organization and Qualification; Domestic
Subsidiaries............................................ 49

5.8       Due Authorization; No
Conflict.....................................................................................
49

5.9      
Litigation.......................................................................................................................
51

5.10     No Material Adverse
Change........................................................................................
51

5.11     Fraudulent
Transfer.......................................................................................................
51

5.12     Employee
Benefits........................................................................................................
51

5.13     Environmental
Condition...............................................................................................
51

5.14     Brokerage
Fees............................................................................................................
52

5.15     Intellectual
Property......................................................................................................
52

5.16    
Leases..........................................................................................................................
52

5.17    
DDAs...........................................................................................................................
52

5.18     Complete
Disclosure.....................................................................................................
52

5.19    
Indebtedness................................................................................................................
52

5.20     Compliance with
Laws..................................................................................................
52

5.21     Non-Material Domestic
Subsidiaries.............................................................................
53

6.         AFFIRMATIVE
COVENANTS..............................................................................................
53

6.1       Accounting
System.......................................................................................................
53

6.2       Collateral
Reporting......................................................................................................
53

6.3       Financial Statements, Reports,
Certificates.....................................................................
54

6.4       Guarantor
Reports........................................................................................................
57

6.5       Maintenance of
Properties.............................................................................................
57

6.6      
Taxes...........................................................................................................................
57

6.7      
Insurance......................................................................................................................
58

6.8       Location of Inventory and
Equipment............................................................................
59

6.9       Compliance with
Laws..................................................................................................
59

6.10    
Leases..........................................................................................................................
59

6.11    
Existence......................................................................................................................
59

6.12    
Environmental...............................................................................................................
59

6.13     Disclosure
Updates.......................................................................................................
60

6.14     Formation of
Subsidiaries..............................................................................................
60

6.15     Mergers and Transfers of
Assets...................................................................................
60

7.         NEGATIVE
COVENANTS.....................................................................................................
61

7.1      
Indebtedness.................................................................................................................
61

7.2      
Liens............................................................................................................................
62

7.3       Restrictions on Fundamental
Changes............................................................................
62

7.4       Disposal of
Assets........................................................................................................
62

7.5       Change
Name..............................................................................................................
63

7.6       Nature of
Business........................................................................................................
63

7.7       Prepayments and
Amendments.....................................................................................
63

7.8       Change of
Control........................................................................................................
63

7.9      
Consignments...............................................................................................................
63

7.10    
Distributions.................................................................................................................
63

7.11     Accounting
Methods....................................................................................................
64

7.12    
Investments..................................................................................................................
64

7.13     Transactions with
Affiliates............................................................................................
65

7.14    
Suspension...................................................................................................................
67

7.15     Use of
Proceeds...........................................................................................................
67

7.16     Inventory and Equipment with
Bailees...........................................................................
67

7.17     Financial
Covenants......................................................................................................
67

8.         EVENTS OF
DEFAULT.........................................................................................................
67

9.         THE LENDER'S RIGHTS AND
REMEDIES..........................................................................
71

9.1       Rights and
Remedies.....................................................................................................
71

9.2       Remedies
Cumulative....................................................................................................
73

10.       TAXES AND
EXPENSES.......................................................................................................
73

11.       WAIVERS;
INDEMNIFICATION..........................................................................................
73

11.1     Demand;
Protest...........................................................................................................
73

11.2     Lender's Liability for
Collateral......................................................................................
73

11.3    
Indemnification..............................................................................................................
74

12.      
NOTICES................................................................................................................................
74

13.       CHOICE OF LAW; JURY TRIAL
WAIVER..........................................................................
75

13.1     Choice of
Law..............................................................................................................
75

13.2     Choice of
Venue...........................................................................................................
76

13.3     Waiver of Jury
Trial......................................................................................................
76

14.       ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS................................................ 76

14.1     Assignments and
Participations......................................................................................
76

14.2    
Successors...................................................................................................................
78

15.       AMENDMENTS;
WAIVERS.................................................................................................
78

15.1     Amendments and
Waivers............................................................................................
78

15.2     No Waivers; Cumulative
Remedies...............................................................................
78

16.       GENERAL
PROVISIONS......................................................................................................
78

16.1    
Effectiveness.................................................................................................................
78

16.2     Section
Headings..........................................................................................................
79

16.3    
Interpretation................................................................................................................
79

16.4     Severability of
Provisions..............................................................................................
79

16.5     Withholding
Taxes........................................................................................................
79

16.6     Counterparts; Telefacsimile
Execution...........................................................................
79

16.7     Revival and Reinstatement of
Obligations.......................................................................
80

16.8    
Confidentiality...............................................................................................................
80

16.9    
Integration....................................................................................................................
81

16.10   USA PATRIOT
Act.....................................................................................................
81

16.11   Parent as Agent for
Borrowers......................................................................................
81

16.12   Amendment and
Restatement........................................................................................
81

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibits:

Exhibit A                                              Projections

Exhibit B                                              Form of Borrowing Base
Certificate

Exhibit C                                              Form of Compliance
Certificate

Exhibit D                                              Domestic Subsidiaries

Exhibit E                                               Non-Material Domestic
Subsidiaries

Exhibit L-1                                           Form of LIBOR Notice

Schedules:

Schedule D-1                                       Designated Account

Schedule L-1                                        Lender's Account

Schedule P-1                                        Permitted Liens

Schedule 2.7(a)                                    Cash Management Banks

Schedule 4.4                                        Financing Statements

Schedule 5.4                                        Locations of Inventory and
Equipment

Schedule 5.6(a)                                    States of Organization

Schedule 5.6(b)                                    Chief Executive Offices

Schedule 5.6(c)                                    FEINS

Schedule 5.6(d)                                    Commercial Tort Claims

Schedule 5.7(b)                                    Capitalization of Borrowers

Schedule 5.7(c)                                    Capitalization of Borrowers'
Subsidiaries

Schedule 5.9                                        Litigation

Schedule 5.12                                      Employee Benefits

Schedule 5.13                                      Environmental Matters

Schedule 5.15                                      Intellectual Property

Schedule 5.17                                      Deposit Accounts and
Securities Accounts

Schedule 5.19                                      Permitted Indebtedness

Schedule 7.17(a)                                  Cash Margin

Schedule 7.17(b)                                  Net Cash Capital Expenditures

 

--------------------------------------------------------------------------------

 